Exhibit (10)(k)(1)

 

AMENDMENT NO. 1
TO
ALLTEL CORPORATION PENSION PLAN
(January 1, 2001 Restatement)

WHEREAS, ALLTEL Corporation (the "Company") maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001 (the
"Plan"); and

WHEREAS, the Company desires further to amend the Plan;

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

PART I

 1. Effective as of the Closing Date, as Closing Date is defined in Asset
    Purchase Agreement between ALLTEL Newco No. 1, Inc. and Verizon South Inc.
    dated October 31, 2001, but contingent upon consummation (as determined by
    the Company) of the transactions contemplated by the Asset Purchase
    Agreement, the last sentence of paragraph (1) of subsection (d) of
    Section 1.01 of the Plan is amended to provide as follows:

    On and after January 1, 2002, a "Change in Employment Status" shall occur
    when an Employee who is covered by a collective bargaining agreement that
    provides for benefits under the Plan (other than Appendix MM or Appendix OO)
    ("ALLTEL collective bargaining agreement"), that provides for benefits under
    Appendix MM to Section 13.37 ("Aliant collective bargaining agreement"), or
    that provides for benefits under Appendix OO to Section 13.38 ("KY
    collective bargaining agreement") ceases to be covered by such collective
    bargaining agreement or when an Employee becomes subject to an ALLTEL,
    Aliant, or KY collective bargaining agreement, except that, prior to
    January 1, 2003, a Transfer Employee (as defined in Appendix OO to
    Section 13.38) who on the Closing Date (as defined in Appendix OO to
    Section 13.38) is not covered by a collective bargaining agreement providing
    for coverage under Appendix OO shall not have a "Change in Employment
    Status" (and shall be covered under Appendix OO regardless of employment
    status for periods prior to January 1, 2003), unless the Transfer Employee
    becomes subject to an ALLTEL collective bargaining agreement or an Aliant
    collective bargaining agreement (in which case this proviso shall not apply
    thereafter).

 2. Effective as of the Closing Date, as Closing Date is defined in Asset
    Purchase Agreement between ALLTEL Newco No. 1, Inc. and Verizon South Inc.
    dated October 31, 2001, but contingent upon consummation (as determined by
    the Company) of the transactions contemplated by the Asset Purchase
    Agreement, paragraph (2) of subsection (d) of Section 1.01 of the Plan is
    amended to provide as follows:

    (2) (A) A Participant who has a Change in Employment Status shall accrue a
    pension up to the date of his Change in Employment Status pursuant to the
    benefit formula under subsection (a), (b), (c) above, Appendix I to
    Section 13.09, Appendix T to Section 13.19, Appendix MM to Section 13.37 or
    Appendix OO to Section 13.38 whichever applies considering the basis upon
    which he was covered under the Plan and compensated immediately prior to
    such date.

    (B) For purposes of applying subsection (a) above to a Participant who has
    had a Change in Employment Status, Benefit Service shall only include those
    years (and fraction thereof) while the Participant was covered by an ALLTEL
    collective bargaining agreement.

    (C) For purposes of applying subsection (b) above to a Participant who has
    had a Change in Employment Status, Benefit Service shall only include those
    years (and fraction thereof) while the Participant was compensated on other
    than an hourly basis.

    (D) For purposes of applying subsection (c) above to a Participant who has
    had a Change in Employment Status, Benefit Service shall only include those
    years (and fraction thereof) while the Participant was not covered by an
    ALLTEL, Aliant, or KY collective bargaining agreement, a collective
    bargaining agreement that provides for benefits under the Retirement Plan
    for Employees of CP National Corporation or Appendix I to Section 13.09 ("CP
    National collective bargaining agreement") or a collective bargaining
    agreement that provides for benefits under Appendix  T to Section 13.19
    ("GTE collective bargaining agreement").

    (E) For purposes of applying Appendix I to Section 13.09 to a Participant
    who has had a Change in Employment Status, Years of Participation shall only
    include those years (and fraction thereof) while the Participant was covered
    by a CP National collective bargaining agreement. The benefit under the Plan
    of a Participant who has had a Change in Employment Status from Appendix I
    to Section 13.09 to non-Appendix I to Section 13.09 status shall be
    determined in the same manner as a Participant who is subject to Appendix H
    to Section 13.09 applying the rules of Appendix H to Section 13.09 based on
    the date of his Change in Employment Status.

    A Participant who has had a Change in Employment Status from non-Appendix I
    to Section 13.09 status to Appendix I to Section 13.09 status shall have his
    service taken into account under Appendix I to Section 13.09 determined
    according to applicable laws and regulations regarding transfers from the
    hours method to the elapsed time method of crediting service.

    (F) For purposes of applying Appendix T to Section 13.19 to a Participant
    who has had a Change in Employment Status, Accredited Service shall only
    include those years (and fraction thereof) while the Participant was covered
    by a GTE collective bargaining agreement. The benefit under the Plan of a
    Participant who has had a Change in Employment Status from Appendix T to
    Section 13.19 to non-Appendix T to Section 13.19 status shall be determined
    in the same manner as a Participant who is 

    -2-

     

    subject to Appendix S to Section 13.19 applying the rules of Appendix S to
    Section 13.19 based on the date of his Change in Employment Status.

    (G) For purposes of applying Appendix MM to Section 13.37 to a Participant
    who has had a Change in Employment Status, Credited Service and Net Credited
    Service shall only include those years (and fraction thereof) while the
    Participant was covered by an Aliant collective bargaining agreement. The
    benefit under the Plan of a Participant who has had a Change in Employment
    Status from Appendix MM to Section 13.37 to non-Appendix MM to Section 13.37
    status, or vice versa, shall be determined as provided in Appendix MM.

    (H) For purposes of applying Appendix OO to Section 13.38 to a Participant
    who has had a Change in Employment Status from Appendix OO to Section 13.38
    with respect to employment covered by a collective bargaining agreement that
    provides for benefits under Appendix OO to Section 13.38 to non-Appendix OO
    to Section 13.38, or vice versa, the benefit under Appendix OO to
    Section 13.38 shall be determined in accordance with the provisions of
    Appendix OO to Section 13.38 (Accredited Service for employment before, on
    and after the Change in Employment Status and offset of "Other Pension Plan"
    benefits earned before, on and after the Change in Employment Status, in
    each case, as provided in Appendix OO to Section 13.38).

    (I) For purposes of applying Appendix OO to Section 13.38 to a Participant
    who has had a Change in Employment Status from Appendix OO to Section 13.38
    with respect to employment not covered by a collective bargaining agreement
    providing for coverage under Appendix OO to Section 13.38 to non-Appendix OO
    to Section 13.38, the benefit under Appendix OO to Section 13.38 shall be
    determined in accordance with the provisions of Appendix OO to Section 13.38
    as in effect on the date of the Change in Employment Status, but (i) only
    with respect to Accredited Service for employment before January 1, 2003
    (except for the eligibility purposes as provided in Article VIII of
    Appendix OO to Section 13.38), and (ii) only with respect to the accrued
    benefit accrued before January 1, 2003 except that the provisions of
    subsection (b) of Section 8.2 of Appendix OO to Section 13.38 shall be taken
    into account, if applicable, and except that the offset for "Other Pension
    Plan" benefits in subsection (d) of Section 5.1 of Appendix OO to
    Section 13.38, if applicable, shall be based on the "Other Pension Plan"
    benefits earned before January 1, 2003.

 3. Effective as of the Closing Date, as Closing Date is defined in Asset
    Purchase Agreement between ALLTEL Newco No. 1, Inc. and Verizon South Inc.
    dated October 31, 2001, but contingent upon consummation (as determined by
    the Company) of the transactions contemplated by the Asset Purchase
    Agreement, Section 4 of Article VII of Appendix T to Section 13.19 of the
    Plan is amended to provide as follows:

    Change in Employment Status - Effective beginning as of March 5, 1995, the
    provisions of subsection (a) of Section 1.01 of the Plan shall apply to each
    Employee described in clause (i), clause (ii), or clause (iv) of Section 1
    of this Article VII. The provisions of

    -3-

    paragraph (2) of subsection (d) of Section 1.01 of the Plan shall apply to
    each Employee described in clause (i) or (ii) of Section 1 of this
    Article VII as if he had had a Change in Employment Status pursuant to
    paragraph (1) of subsection (d) of Section 1.01 of the Plan as of March 5,
    1995, except that in applying the second sentence of subparagraph (F) of
    paragraph (2) of subsection (d) of Section 1.01 of the Plan, the "GTE
    Benefit" shall be computed taking into account Section 2 of this
    Article VII. In applying the second sentence of subparagraph (F) of
    paragraph (2) of subsection (d) of Section 1.01 of the Plan to an Employee
    described in clause (iii) of Section 1 of this Article VII, the "GTE
    Benefit" shall be computed taking into account Section 2 of this
    Article VII.

 4. Effective as of the Closing Date, as Closing Date is defined in the Asset
    Purchase Agreement between ALLTEL Newco No. 1, Inc. and Verizon South Inc.
    dated October 31, 2001, but contingent upon consummation (as determined by
    the Company) of the transactions contemplated by the Asset Purchase
    Agreement, Article XIII of the Plan is amended to add the following
    Section 13.38 thereto:

    13.38 Employees of Verizon South Inc.

    (a) Effective Date - The Closing Date, as defined in Appendices NN and OO.

    (b) Account - None.

    (c) Minimum Normal Retirement Pension - None.

    (d) Minimum Early Retirement Pension - None.

    (e) Minimum Disability Retirement Pension - None.

    (f) Minimum Deferred Vested Pension - None.

    (g) Minimum Death Benefit - None.

    (h) Prior Plan Offset - None.

    (i) Provision Relative to Section 401(a)(12) of the Code — Only with respect
    to Appendix OO, notwithstanding any other provision of this Plan, in the
    event of the termination of the Plan, each participant of the Plan who has a
    benefit under the Plan attributable to the "Former Plan" (as defined in
    Appendix OO) shall receive a benefit which is equal to or greater than the
    benefit he would have been entitled to receive if the Former Plan had
    terminated immediately prior to the Effective Date.

    (j) Miscellaneous - See APPENDICES NN and OO - SPECIAL PROVISIONS APPLICABLE
    TO CERTAIN FORMER EMPLOYEES OF VERIZON SOUTH INC., which appendices follow
    immediately hereafter.

    
    
    
    

    -4-

    
    
    
    

    APPENDIX NN
    SPECIAL PROVISIONS APPLICABLE TO CERTAIN FORMER EMPLOYEES
    OF
    VERIZON SOUTH INC.

    Pursuant to the Asset Purchase Agreement between ALLTEL Newco No. 1, Inc.
    and Verizon South Inc., dated October 31, 2001, as in effect on the "Closing
    Date" (as defined in the following paragraph) (the "Asset Purchase
    Agreement") certain employees of Verizon South Inc. became Employees of the
    Controlled Group.

    Notwithstanding any other provision of the Plan: Effective as of the
    "Closing Date," as Closing Date is defined in the Asset Purchase Agreement
    (the "Closing Date"), the Plan is modified as set forth below in this
    Appendix NN with respect to employees of Verizon South Inc. who became
    Employees on the Closing Date or thereafter pursuant to the Asset Purchase
    Agreement. For an Employee who after the Closing Date becomes an Employee
    covered by the provisions of this Appendix NN pursuant to the Asset Purchase
    Agreement the provisions of this Appendix NN shall apply with the date of
    the Employee's commencement of active service with the Controlled Group
    substituted for Closing Date. Notwithstanding the foregoing, except as
    provided in Section 1.01(d), this Appendix NN shall not apply to any
    Employee who on or after the Closing Date is subject to Appendix OO to this
    Section 13.38 of the Plan, and the provisions of Appendix OO to this
    Section 13.38 of the Plan shall apply to determine the Employee's benefit,
    if any, under the Plan.

    A. Section 1.07 is Modified by adding to the definition thereof the
    following:

    1.07NN "Basic Compensation" shall include only amounts earned on and after
    the Closing Date.

    B. Section 1.14 is modified by adding to the definition thereof the
    following:

    1.14NN "Compensation" shall include only amounts earned on and after the
    Closing Date.

    C. Section 1.37(g) is modified as follows:

    1.37(g) NN Vesting Service

    (a) A Participant's eligibility for benefits under the Plan shall be
    determined by his period of Vesting Service, in accordance with the
    following:

    (i) Service Prior to the Closing Date: An Employee's period(s) of employment
    with Verizon South Inc. and its "Affiliates" (as defined in the Asset
    Purchase Agreement) prior to the Closing Date, shall be counted as Vesting
    Service to the extent that such periods would have counted under the Plan if
    such employment had been with the Company.

    
    
    
    

    -5-

    
    
    
    

    (ii) Service From and After the Closing Date: In accordance with the
    provisions of Section 1.37(g).

    (iii) Notwithstanding any other provision of the Plan, there shall be no
    duplication of Vesting Service (or Vesting Years of Service) by reason of
    any restoration of, crediting of, or granting of service in respect of any
    single period or otherwise.

    D. Section 1.37(d) is modified as follows:

    1.37(d)NN Benefit Service

    (a) The amount of the benefit payable to or on behalf of a Participant shall
    be determined on the basis of his Benefit Service, in accordance with the
    following:

    (i) Benefit Service Prior to the Closing Date: None.

    (ii) Benefit Service From and After the Closing Date: In accordance with the
    provisions of Section 1.37(d).

    E. Section 1.37(f) is modified as follows:

    1.37(f)NN Eligibility Year of Service

    (a) A Participant's Eligibility Years of Service under the Plan shall be
    determined in accordance with the following:

    (i) Service Prior to the Closing Date: An Employee's period(s) of employment
    with Verizon South Inc. and its "Affiliates" (as defined in the Asset
    Purchase Agreement) prior to the Closing Date, shall be counted as
    Eligibility Years of Service to the extent that such periods would have
    counted under the Plan if such employment had been with the Company.

    (ii) Service From and After the Closing Date: In accordance with the
    provisions of Section 1.37(f).

    (iii) Notwithstanding any other provision of the Plan, there shall be no
    duplication of Eligibility Years of Service under the Plan by reason of any
    restoration of, crediting of, or granting of service in respect of any
    single period or otherwise.

    
    
    
    

    -6-

    
    
    
    

    APPENDIX OO
    SPECIAL PROVISIONS APPLICABLE TO CERTAIN EMPLOYEES
    OF
    VERIZON SOUTH INC.

    Pursuant to the Asset Purchase Agreement between ALLTEL Newco No. 1, Inc.
    and Verizon South Inc., dated October 31, 2001, as in effect on the "Closing
    Date" as defined below (the "Asset Purchase Agreement") assets and
    liabilities of the GTE South Incorporated (Kentucky) Plan for Hourly-Paid
    Employees' Pensions with respect to certain employees of Verizon South Inc.
    who became Employees as of the Closing Date, as Closing Date is defined in
    the Asset Purchase Agreement (the "Transfer Employees") shall be transferred
    to the Plan. Thereafter, the provisions of the Plan shall govern the
    interests of participants, former participants, contingent annuitants or any
    other person or entity claiming any right or interest under the "Former
    Plan" (as defined in this Appendix OO) with respect to the Transfer
    Employees.

    Notwithstanding any other provision of the Plan: The Plan is modified as set
    forth below with respect to the Transfer Employees and with respect to any
    other Employee who is in the employment of the Controlled Group covered
    under the Plan on or after the Closing Date as an Employee covered by a
    collective bargaining agreement providing for coverage under this
    Appendix OO.

    Effective as of the Closing Date, Article VIII with respect to an Employee
    covered by a collective bargaining agreement between an authorized
    bargaining agent and any member of the Controlled Group, Articles IX, X, XI,
    XII, XIV, XV, XVII, and XXII, and Article I, other than Section 1.01(d), to
    the extent it applies to Article VIII with respect to an Employee covered by
    a collective bargaining agreement between an authorized bargaining agent and
    any member of the Controlled Group and to Articles IX, X, XI, XII, XIV, XV,
    XVII, and XXII of the Plan are replaced in their entirety (except to the
    extent Change in Employment Status provisions apply) by the provisions set
    forth below with respect to any Transfer Employee and any other Employee who
    is in the employment of the Controlled Group covered under the Plan on or
    after the Closing Date as an Employee covered by a collective bargaining
    agreement providing for coverage under this Appendix OO.

    The provisions of this Appendix OO shall apply to an Employee who after the
    Closing Date becomes a Transfer Employee covered by the provisions of this
    Appendix OO pursuant to the Asset Purchase Agreement with the date of the
    commencement of the Employee's active service with the Controlled Group
    substituted for Closing Date.

    Notwithstanding the foregoing or any other provision of this Appendix OO, if
    assets and liabilities with respect to a Transferred Employee's benefits
    under this Appendix OO are retransferred to the GTE South Incorporated
    (Kentucky) Plan for Hourly-Paid Employee's Pensions or are transferred to
    any other pension plan of Verizon South Inc. or any of its affiliates,
    thereupon the Transfer Employee and any person claiming under or through the
    Transfer Employee shall have no benefits or rights under this Appendix OO,
    and the provisions of the transferee plan shall govern the interests of any
    person or entity claiming any right or interest under this Appendix OO with
    respect to the former Transfer Employee, except that such former Transfer
    Employee shall retain credit for service for purposes only of vesting and
    eligibility to participate to the extent required by the Code and the Act.

    
    
    
    

    -7-

    
    
    
    

    Except to the extent otherwise expressly provided in this Appendix OO by a
    reference to a section "of the Plan," all Article and Section references in
    this Appendix OO are references only to the provisions of this Appendix OO.

    ARTICLE I DEFINITIONS

    Except as otherwise provided in this Appendix OO, the following words and
    phrases shall have the following meanings for purposes of this Appendix OO
    unless a different meaning is plainly required by the context:

    1. "Accredited Service" means the period of employment which shall be taken
    into account, pursuant to Article III, in the computation of benefits under
    this Appendix OO.

    2. "Accrued Benefit" means for any participant, on any given date, the
    Service Pension (whether or not vested) which would be payable to the
    participant as of the month next following his Normal Retirement Date in
    accordance with Section 5.1, based on his Accredited Service and Average
    Annual Compensation as of the date as of which his Accrued Benefit is
    determined.

    3. For periods prior to the Closing Date, "Affiliate" shall have the meaning
    set forth in Article II of the Former Plan. For periods on and after the
    Closing Date, "Affiliate" shall mean any member of the "Controlled Group" as
    defined in Section 1.15 of the Plan.

    4. "Age 65 Normal Retirement Date" means, for any participant, the last day
    of the month in which he attains age 65, except that in the case of a
    participant who was not employed by the Affiliates on or before the last day
    of the month during which he attained age 60 and completes at least one Hour
    of Service after 1987, the last day of the month in which occurs the fifth
    anniversary of the date as of which his participation commenced.

    5. "Annual Compensation Limit" means the annual compensation limit
    determined under section 401(a)(17) of the Code. Compliance with the Annual
    Compensation Limit shall be determined in accordance with the following
    rules:

    (a) For purposes of determining the benefit accruals of an Employee for any
    Plan Year beginning after December 31, 2001, the Annual Compensation Limit
    for calendar year 2002 and all prior calendar years shall be $200,000, and
    the Annual Compensation Limit for each calendar year after 2002 shall be
    determined in accordance with section 401(a)(17)(B) of the Code.

    (b) For purposes of determining the benefit accruals of an Employee for any
    Plan Year beginning after December 31, 1993, and before January 1, 2002, the
    Annual Compensation Limit for calendar year 1994 and all prior calendar
    years shall be $150,000, and the Annual Compensation Limit for each calendar
    year after 1994 shall be determined in accordance with section 401(a)(17)(B)
    of the Code. In addition, after December 31, 1993, the formula set forth in
    Treas. Reg. § 1.401(a)(4)-13(c)(4)(iii) ( extended wear-away ) shall be
    applied with a fresh-start date of December 31, 1993, to determine the
    accrued benefit of any Employee whose accrued benefit under the Former Plan
    on December 31, 1993, was determined based on Monthly Compensation, the sum
    of which for any calendar year preceding 1994 exceeded $150,000.

    
    
    
    

    -8-

    (c) For purposes of determining the benefit accruals of an Employee for any
    Plan Year beginning after December 31, 1988, and before January 1, 1994, the
    annual compensation limit shall be $200,000 for calendar year 1989 and all
    prior calendar years, $209,200 for calendar year 1990, $222,220 for calendar
    year 1991, $228,860 for calendar year 1992, and $235,840 for calendar year
    1993. In addition, after December 31, 1988, and before January 1, 1994, the
    formula set forth in Treas. Reg. § 1.401(a)(4)-13(c)(4)(ii) (wear-away)
    shall be applied with a fresh-start date of December 31, 1988, to determine
    the accrued benefit of any Employee whose accrued benefit under the Former
    Plan on December 31, 1988, was determined based on Monthly Compensation, the
    sum of which for any calendar year preceding 1989 exceeded $200,000.

    (d) Notwithstanding the foregoing provisions of this definition, the accrued
    benefit of an Employee shall not be less than his accrued benefit determined
    under the Former Plan on May 31, 1989, without regard to any amendment to
    the Former Plan adopted after that date. The preceding sentence shall not
    apply to an Employee who was a highly compensated employee (within the
    meaning of section 414(q) of the Code) with respect to the 1989 Plan Year.

    (e) For purposes of this definition, the benefit accruals of an Employee
    shall consist of accruals of (i) any benefit accrued or treated as accrued
    under section 411(d)(6) of the Code, and (ii) any ancillary benefit provided
    under the Former Plan. In addition, the accrued benefit of an Employee shall
    consist of all benefits accrued or treated as accrued under
    section 411(d)(6) of the Code.

    6. "Average Annual Compensation" means twelve (12) times the average of an
    Employee's Monthly Compensation over the sixty (60) consecutive calendar
    months during which the average of his Monthly Compensation is the highest.
    For this purpose, calendar months during which the Employee is not employed
    by a Control Group Affiliate shall be ignored. If an Employee has been
    employed by the Control Group Affiliates for less than sixty (60) calendar
    months, his Average Annual Compensation shall be determined over such lesser
    period of employment.

    7. "Beneficiary" means the Spouse of a deceased Employee who is entitled to
    a Spouse's Pension under this Appendix OO or any individual designated or
    deemed designated by an Employee or former Employee in accordance with
    Section 5.5 to receive a Joint-Survivor Pension or other benefit after his
    death under this Appendix OO.

    8. "Board" shall have the meaning set forth in Article II of the Former Plan
    prior to the Closing Date and thereafter means the "Board of Directors" as
    defined in Section 1.10 of the Plan.

    9. "Code" means the "Code" as defined in Section 1.11 of the Plan.

    10. "Committee" or "Employee Benefits Committee" means the "Committee" as
    defined in Section 1.12 of the Plan.

    11. "Company" shall have the meaning set forth in Article II of the Former
    Plan for periods prior to the Closing Date, and thereafter means any
    Employer as defined in Section 1.19 of the Plan whose Employees are covered
    under this Appendix OO.

    
    
    
    

    -9-

    12. "Contel Provisions" means the provisions set forth on Schedule I to this
    Appendix OO. The Contel Provisions shall modify or supplement the provisions
    of this Appendix OO, as appropriate.

    13. "Control Group Affiliate" shall have the meaning set forth in Article II
    of the Former Plan for periods prior to the Closing Date, and thereafter
    shall mean any member of the "Controlled Group" as defined in Section 1.15
    of the Plan.

    14. "Customary Work Year" means:

    (a) in the case of the Company, the lesser of (i) 2080 hours or (ii) the
    standard number of hours worked in any calendar year by full-time Employees
    comparably situated in the Company according to written statements of
    Company policy in effect from time to time, and

    (b) in the case of an Affiliate (other than the Company) or any other
    employer, the lesser of (i) the number of hours required for a year of
    service under any Other Pension Plan sponsored by such employer or (ii) the
    standard number of hours worked in any calendar year by full-time employees
    comparably situated according to written statements of such Affiliate's or
    employer's policy in effect from time to time.

    15. "Deferred Vested Pension" means the payments under this Appendix OO to
    an Employee who is eligible by reason of age and Vesting Service, pursuant
    to Section 4.5 and Section 5.3.

    16. "Disability Pension" means the payments under this Appendix OO, by
    reason of Disability, to a Retired Employee for the period of Disability,
    pursuant to Section 4.4 and Section 5.2.

    17. "Disabled" or "Disability" means the total disability of an Employee as
    determined by the Committee on the basis of proper medical evidence, whereby
    the Employee is completely unable to engage in any and every duty pertaining
    to any occupation or employment for wage or profit for which he is
    reasonably qualified by training, education or experience, and such total
    disability can be expected to result in death or to be of long-continued and
    indefinite duration.

    18. "Distribution-Eligible Employee" means an Employee who has attained
    Normal Retirement Age and who has not terminated employment with the
    Affiliates.

    19. "Early Retirement Date" means any date prior to his Normal Retirement
    Date on which an Employee actually Retires or is Retired pursuant to
    Section 4.3.

    20. "Eligibility Computation Period" means the following: The initial
    computation period shall be the twelve (12) consecutive month period
    commencing on the date the Employee completes an Hour of Service; the second
    computation period shall be the Plan Year which includes the first
    anniversary of the date the Employee completes an Hour of Service; and
    succeeding computation periods shall be computed on the basis of the Plan
    Year.

    21. For periods prior to the Closing Date, "Employee" shall have the meaning
    set forth in Article II of the Former Plan. For periods on and after the
    Closing Date, "Employee" means: (a) any "employee" as defined below in this
    Section 21 of an "Employer" (as defined in Section 1.19 of the Plan) who is
    covered by a collective bargaining agreement providing for coverage under
    this Appendix OO; and (b) any "Employee" (as defined in Section 1.18 of the
    Plan) of an Employer (as defined in
    
    
    
    -10-
    
    Section 1.19 of the Plan) who is not covered by a collective bargaining
    agreement providing for coverage under this Appendix OO and who is a
    Transfer Employee. "Employee" means any individual determined by the Company
    to be employed in an employer-employee relationship by the Company in an
    hourly-rated position other than an individual employed in a division or
    unit designated by the Company to be a non-participating division or unit on
    the basis of uniform and non-discriminatory rules, who receives a regular
    and stated compensation, other than a retainer, from the Company, or an
    individual whose Vesting Service and Accredited Service have continued to
    accrue in accordance with Sections 3.2(d) and 3.6(d). An employee of the
    Company who does not receive regular and stated compensation, but otherwise
    qualifies as an employee pursuant to the preceding sentence, shall not fail
    to qualify as an employee if he completes 1000 Hours of Service during any
    Eligibility Computation Period. The term "Employee" shall not include: a
    "leased employee" within the meaning of section 414(n) of the Code; an
    individual who is retained by the Company pursuant to a contract or
    agreement that specifies that the individual is not eligible to participate
    in the Plan; an individual whose basic compensation for services rendered on
    behalf of the Company is not paid directly by the Company; or an individual
    who is not classified as a common-law employee by the Company, regardless of
    any subsequent reclassification of such individual as a "common-law"
    employee of the Company by the Company, any governmental agency, or any
    court.

    22. "Former Plan" means the GTE South Incorporated (Kentucky) Plan for
    Hourly-Paid Employees' Pensions, as in effect on the Closing Date.

    23. "GATT Assumptions" means the "applicable mortality table" (within the
    meaning of section 417(e)(3)(A)(ii)(I) of the Code) and (ii) the "applicable
    interest rate" (within the meaning of section 417(e)(3)(A)(ii)(II) of the
    Code) for the fifth month preceding the month in which the applicable
    Pension Commencement Date occurs.

    24. "Hour of Service" means an hour for which credit is granted to an
    employee (including a leased employee within the meaning of section 414(n)
    of the Code) as follows. An employee shall be credited, in accordance with
    29 C.F.R. § 2530.200b-2, with one Hour of Service for:

    (i) each hour for which the employee is directly or indirectly paid or
    entitled to payment by an Affiliate for the performance of duties (such
    hours to be credited to the employee for the computation period or periods
    in which the duties are performed);

    (ii) each hour for which the employee is directly or indirectly paid or
    entitled to payment by an Affiliate for reasons other than the performance
    of duties; and

    (iii) each hour for which back pay to the employee, irrespective of
    mitigation of damages, has been either awarded or agreed to by an Affiliate.

    Hours credited in accordance with paragraphs (ii) and (iii), above, shall be
    credited in accordance with 29 C.F.R. § 2530.200b-2(b) & (c). An employee
    also shall be credited with one Hour of Service for hours of excused absence
    time which have been approved for Vesting Service and Accredited Service
    purposes in accordance with Company policy in effect from time to time
    (within the meaning of Section 3.2(a) and 3.6(a), respectively).

    
    
    
    

    -11-

    
    
    
    

    25. "Joint-Survivor Pension" means the joint and survivor annuity form of
    payment described in Section 5.6(a).

    26. "LTD Plan" means the long-term disability income protection plan adopted
    by the Company.

    27. "Monthly Compensation" means an Employee's monthly base rate of
    compensation for a calendar month determined in accordance with the
    following rules:

    (a) If there is more than one monthly base rate of compensation in effect
    with respect to an Employee for a calendar month, the Employee's Monthly
    Compensation for the calendar month shall be the highest such monthly base
    rate of compensation.

    (b) Only compensation for services rendered as an employee of a Control
    Group Affiliate shall be taken into account as Monthly Compensation.

    (c) Monthly Compensation shall include any amount that would qualify as such
    but for the Employee's agreement to defer or forego receipt thereof pursuant
    to a qualified cash or deferred arrangement described in section 401(k) of
    the Code or a cafeteria plan described in section 125 of the Code. Effective
    October 1, 2001, or on the first payroll period beginning thereafter,
    Monthly Compensation shall also include any amount that would qualify as
    such but for the Employee's agreement to defer or forego receipt thereof
    pursuant to "qualified transportation fringe" benefits described in
    section 132(f) of the Code to the extent provided in the agreement between
    the Company or the Employer and the authorized bargaining agent.

    (d) Monthly Compensation (i) shall include commissions and bonuses on
    account of sales when received by an Employee pursuant to a written
    commitment of his employer, but (ii) shall not include any (A) overtime, (B)
    differentials, (C) premiums, and (D) other similar types of payment. In
    addition, effective January 1, 1995 with respect to any non-union hourly
    Employee, Monthly Compensation shall include team-oriented short-term
    incentives that are specifically included by the Committee from time to
    time. Monthly Compensation shall include imputed compensation relating to an
    Employee's approved excused absence time while employed by an authorized
    bargaining agent for Employees covered by the Former Plan or this
    Appendix OO. The imputed compensation will be credited in accordance with
    the agreement between the Company and the authorized bargaining agent.
    Monthly Compensation shall include installment payments under the
    Termination Pay Program (TPP) or similar programs; provided, however, in no
    event shall lump sum payments (if available) under these programs be treated
    as Monthly Compensation.

    (e) In addition to other applicable limitations that may be set forth in
    this Appendix OO and notwithstanding any other contrary provision of this
    Appendix OO, the sum of the Monthly Compensation taken into account with
    respect to an Employee for the twelve calendar months in a determination
    year shall not exceed the Annual Compensation Limit in effect with respect
    to the Employee for the calendar year in which the determination year
    begins. If the sum of the Monthly Compensation with respect to an Employee
    for a determination year would otherwise exceed such Annual Compensation
    Limit, the Monthly Compensation for each calendar month in the determination
    year shall be reduced, beginning with the calendar month in which the
    Employee has the greatest Monthly Compensation, until such Annual
    Compensation Limit is no longer exceeded. For purposes of this paragraph,
    the determination years with respect to an Employee shall consist of the
    consecutive twelve-
    
    
    
    -12-
    
    
    
    calendar-month periods that end with the calendar month in which the
    Employee's employment with the Affiliates terminates.

    28. "Normal Retirement Age" means age 65, except that

    (i) in the case of any Employee who was not employed by the Affiliates on or
    before the last day of the month during which he attained age 60, "Normal
    Retirement Age" means the fifth anniversary of the date as of which the
    Employee's participation in the Plan commenced, and

    (ii) in the case of any Employee who on December 31, 1999, (A) had combined
    age and years of Accredited Service of at least 76 and (B) has at least 15
    years of Accredited Service, "Normal Retirement Age" means age 55, provided
    the Employee has attained at least age 55 on December 31, 1999.

    29. "Normal Retirement Date" means, effective January 1, 1988, the last day
    of the month during which an Employee or former Employee attains Normal
    Retirement Age.

    30. "Other Pension Plan" means

    (a) any pension plan or any pension system (except this Appendix OO)
    including, without limitation, the provisions of the Plan other than this
    Appendix OO,

    (b) any payment required to be made by law or regulation on account of
    termination or separation from employment,

    (c) any other similar program, or

    (d) any similar plan, system, payment, or program to the extent that it
    provides benefits that are attributable to service with a Control Group
    Affiliate and that result from a transfer of liabilities from this Plan or
    any other arrangement described in clause (a), (b), or (c),

    to which a Control Group Affiliate or (in the case of an arrangement
    described in clause (d)) any other employer has contributed or does
    contribute during the continuance of the Plan, either directly or
    indirectly, but in any case only to the extent that amounts paid thereunder
    are provided by or are attributable to employer contributions.
    Notwithstanding the foregoing, the term Other Pension Plan shall not
    include:

    (e) a pension paid or payable pursuant to any Federal or State law;

    (f) any amount paid or payable pursuant to any applicable law relating to
    worker's compensation or occupational diseases,

    (g) any deferred compensation or similar payments made directly by the
    employer on an unfunded basis,

    (h) the Former Plan, or

    
    
    
    

    -13-

    
    
    
    

    (i) any other arrangement to the extent that offsetting the benefits
    otherwise provided under this Appendix OO by the benefits provided under
    such other arrangement would result in an impermissible forfeiture within
    the meaning of section 411(a) of the Code.

    Nothing in this definition, including clause (d) hereof, or in its
    application hereunder shall be deemed to reimpose on the Plan any liability
    with respect to a liability that has been transferred from the Plan.

    31. "PBGC" means the Pension Benefit Guaranty Corporation.

    32. "PBGC Immediate Rate" means the interest rate in effect 90 days before
    the applicable Pension Commencement Date that would be used by the PBGC to
    value a participant's immediate annuity benefit upon termination of a
    trusteed single employer plan (or any applicable successor rate designated
    by the PBGC) or, if the PBGC no longer publishes such a rate and has not
    designated an applicable successor rate, the successor rate established for
    similar purposes by the Internal Revenue Service. Notwithstanding the
    foregoing, if a lump sum amount exceeds $25,000 when determined using the
    PBGC Immediate Rate as defined in the preceding sentence, the "PBGC
    Immediate Rate" shall mean 120% of the PBGC Immediate Rate as defined in the
    preceding sentence, provided that in no event shall the amount of a lump sum
    determined using the PBGC Immediate Rate as defined in this sentence be less
    than $25,000.

    33. "Pension" means a Service Pension, Disability Pension, Spouse's Pension,
    or Deferred Vested Pension. Notwithstanding the preceding sentence, for
    purposes of Section 5.5, the term Pension shall not include a Spouse's
    Pension.

    34. "Pension Commencement Date" means the date as of which a Pension is
    scheduled to commence in accordance with the provisions of this Appendix OO.

    35. "Plan" shall have the meaning set forth in Article II of the Former Plan
    prior to the Closing Date and thereafter means "Plan" as defined in
    Section 1.28 of the Plan.

    36. "Plan Year" shall have the meaning set forth in Article II of the Former
    Plan prior to the Closing and thereafter means "Plan Year" as defined in
    Section 1.30 of the Plan.

    37. "Post-NRA Distribution" means a Pension payable to a
    Distribution-Eligible Employee in accordance with Section 4.7.

    38. "Qualified Domestic Relations Order" means (a) a "qualified domestic
    relations order" within the meaning of Section 206(d) of ERISA (b) a
    domestic relations order entered before January 1, 1985, if payment of
    benefits pursuant to such order had commenced as of such date, and (c) any
    other domestic relations order entered before January 1, 1985, that the
    Committee elects, in its sole discretion, to treat as a Qualified Domestic
    Relations Order.

    39. "Qualified Joint and Survivor Annuity" means a Joint-Survivor Pension
    under which a 50-percent survivor annuity is payable to the participant's
    Spouse as Beneficiary. Notwithstanding the preceding sentence, if the
    participant elects in accordance with Section 5.6(a) to receive his Pension
    in the form of a Joint-Survivor Pension under which a 66 2/3-percent or
    100-percent survivor annuity is payable to the participant's Spouse as
    Beneficiary, the Joint-Survivor Pension so elected by the participant shall
    be the Qualified Joint and Survivor Annuity with respect to the participant.

    
    
    
    

    -14-

    40. "Required Starting Date" means April 1 of the calendar year following
    the calendar year in which the participant attains age 70-1/2.
    Notwithstanding the foregoing, the Required Starting Date of a participant
    who attains age 70-1/2 before January 1, 1988 (i.e., age 70 before July 1,
    1987), and who is not a 5-percent owner (as defined for purposes of
    section 401(a)(9) of the Code), shall be April 1 of the calendar year
    following the later of the calendar years in which he attains age 70 or
    Retires. Furthermore, the Required Starting Date of a participant who
    attains age 70-1/2 before January 1, 1988 (i.e., age 70 before July 1,
    1987), and who is a 5-percent owner (as defined for purposes of section
    401(a)(9) of the Code), shall be April 1 of the calendar year following the
    later of (1) the calendar year in which he attains age 70-1/2, or (2) the
    earlier of (A) the calendar year with or within which ends the Plan Year in
    which he becomes a 5-percent owner, or (B) the calendar year in which he
    Retires. Notwithstanding the foregoing, April 1, 1990, shall be the Required
    Starting Date of a participant who attains age 70-1/2 during 1988, does not
    Retire before January 1, 1989, and is not a 5-percent owner (as defined for
    purposes of section 401(a)(9) of the Code).

    41. "Retire," "Retired," or "Retirement" means either (a) the termination of
    an Employee's employment with the Affiliates under such circumstances that
    he is entitled to receive a Pension, except that an Employee who becomes
    entitled to a Deferred Vested Pension shall be deemed to Retire on the last
    day of the month immediately preceding his Pension Commencement Date, or (b)
    the circumstances under which an Employee who was enrolled in and met the
    disability requirements of the LTD Plan in accordance with the provisions of
    Sections 3.2(d) and 3.6(d) is thereafter entitled to receive a Pension;
    provided that in the case of an Employee who attains Normal Retirement Age
    on account of clause (ii) of the definition of Normal Retirement Age,
    "Retire," "Retired," and "Retirement" means the foregoing circumstances
    determined without regard to whether the Employee has terminated employment
    with the Affiliates.

    42. "Retired Employee" means a former Employee who is eligible to receive or
    who is receiving a Pension under this Appendix OO, other than a former
    Employee eligible for a Deferred Vested Pension prior to his Pension
    Commencement Date; provided that in the case of an Employee who becomes
    entitled to receive a Pension under this Appendix OO on account of attaining
    Normal Retirement Age as defined in clause (ii) of the definition of Normal
    Retirement Age, whether an Employee is a "Retired Employee" shall be
    determined without regard to whether the Employee has terminated employment
    with the Affiliates.

    43. "Retirement Date" means the date on which an Employee actually Retires
    or is Retired pursuant to the terms of this Appendix OO.

    44. "Schedule" means a schedule appearing at the end of this Appendix OO.

    45. "Section" means a section of this Appendix OO.

    46. "Service Pension" means the payments under this Appendix OO, by reason
    of an Employee's age and Accredited Service, to a Retired Employee for life,
    but does not include a Deferred Vested Pension or a Disability Pension.

    47. "Spouse" means the person to whom an Employee or former Employee is
    married on his date of death or Pension Commencement Date, whichever occurs
    first. The term "Spouse" shall also include a former spouse of an Employee
    or former Employee to the extent required by a Qualified Domestic Relations
    Order.

    
    
    
    

    -15-

    
    
    
    

    48. "Spouse's Pension" means the payments under this Appendix OO for life to
    the Spouse of an Employee or former Employee who dies prior to his Pension
    Commencement Date pursuant to Section 4.6 and Section 5.4.

    49. "Table" means one of the alphabetically denominated tables set forth in
    the Compendium of Plan Factors in Exhibit B to this Appendix OO. Unless
    otherwise specified, the Tables that apply for purposes of the main text of
    this Appendix OO and the Schedules hereto shall be determined in accordance
    with Exhibit A to this Appendix OO.

    50. "Vesting Service" means the period of employment which shall be taken
    into account, pursuant to Article III.

    ARTICLE II PARTICIPATION

    2.1 General Rule Each Transfer Employee shall become a participant under
    this Appendix OO [as of the Closing Date]. Any other individual shall become
    a participant under this Appendix OO as of the first day of the Eligibility
    Computation Period in which he qualifies as an Employee under Article I.

    2.2 Participation Required for Pension No Pension shall be payable under
    this Appendix OO except with respect to an individual who has become a
    participant under this Appendix OO pursuant to this Article II.

    ARTICLE III COMPUTATION OF VESTING SERVICE AND ACCREDITED SERVICE

    3.1 Pre-1984 Vesting Service Vesting Service, with respect to any period of
    employment with an Affiliate prior to January 1, 1984, shall be determined
    on the same basis as Vesting Service is determined in respect of any period
    of employment after December 31, 1983, under this Article III, except that
    for any period of employment prior to January 1, 1976, a year of Vesting
    Service or any fraction thereof shall be:

    (a) in the case of Employees then under the Former Plan, the similar period
    of "Accredited Service" as computed under the terms of the Former Plan then
    in effect;

    (b) in the case of Employees then employed by any Affiliate (other than the
    Company) or other employer sponsoring any Other Pension Plan, the similar
    period of service under the terms of such Other Pension Plan then in effect;
    and

    (c) in the case of all other Employees, their Customary Work Year.

    3.2 Post-1983 Vesting Service. Vesting Service, in respect of any period of
    employment with an Affiliate after December 31, 1983, shall consist, without
    duplication, of the aggregate of the following:

    (a) active employment with the Company and any excused absence time
    specifically approved for Vesting Service purposes in accordance with
    Company policy in effect from time to time;

    (b) active employment with any other Affiliate;

    
    
    
    

    -16-

    
    
    
    

    (c) active employment with any other employer when specifically approved for
    Vesting Service purposes by the Board; and

    (d) in the case of an Employee who was enrolled in and met the eligibility
    and disability requirements of the LTD Plan and who has not been Retired on
    a Disability Pension, the period of time (i) commencing with the beginning
    of the Disability covered by the LTD Plan and (ii) ending when the benefits
    under the LTD Plan cease, with his rate of compensation immediately prior to
    his Disability being deemed to continue during such period for the purpose
    of computing Average Annual Compensation.

    Except as provided in Section 3.2(d), a full year of Vesting Service shall
    be included in the employee's aggregate of Vesting Service with respect to
    any calendar year in which he has been credited with not less than 1000
    Hours of Service. In the case of an employee who, in any calendar year, has
    been credited with less than 1000 Hours of Service, the employee shall
    accrue a fraction of a year of Vesting Service (not in excess of 1), where
    the numerator of the fraction is the number of Hours of Service credited to
    the employee during such year and the denominator is the Customary Work
    Year.

    3.3 Break in Vesting Service

    (a) Except as provided in Section 3.2(d), Vesting Service shall be broken in
    any calendar year in which an employee who has not been credited with more
    than 500 Hours of Service ceases to be an employee of the Affiliates.

    (b) Solely for purposes of determining under subsection (a), above, whether
    an employee has been credited with more than 500 Hours of Service during a
    calendar year, up to 501 of the Hours of Service that would otherwise
    normally have been credited to the employee during the calendar year but for
    the fact that the employee was absent from work (i) by reason of the
    employee's pregnancy, (ii) by reason of the birth of the employee's child,
    (iii) by reason of the placement of a child with such employee in connection
    with an adoption of such child by the employee, or (iv) for purposes of
    caring for a child for a period beginning immediately following birth or
    placement, shall be credited as Hours of Service. If the employee would have
    been credited with more than 500 Hours of Service during the calendar year
    notwithstanding the immediately preceding sentence, such Hours of Service
    shall be credited to the succeeding calendar year. Notwithstanding
    Section 3.7, this subsection (b) shall not apply for purposes of determining
    whether an Employee's Accredited Service has been broken.

    3.4 Reemployment After Break in Vesting Service When an employee's Vesting
    Service is broken, and he thereafter is reemployed by an employer described
    in Section 3.2 and accumulates 1000 Hours of Service constituting Vesting
    Service during the period that begins on the date he is reemployed and that
    ends on the date his Vesting Service is next broken, then the break in the
    employee's employment shall be bridged, and there shall be added to the
    Vesting Service that has accumulated since his reemployment the aggregate of
    all previous periods of Vesting Service that the employee had prior to the
    break, provided that the employee had at least one year of Vesting Service
    preceding the break in service. If the employee accumulates 1000 Hours of
    Service constituting Vesting Service during the period that begins on the
    date he is reemployed and that ends on the date his Vesting Service is next
    broken, that fact shall be taken into account as provided in the preceding
    sentence solely for purposes of bridging the break in his employment.

    
    
    
    

    -17-

    
    
    
    

    3.5 Pre-1984 Accredited Service Accredited Service, in respect of any period
    of employment prior to January 1, 1984, shall be determined on the same
    basis as Accredited Service is determined in respect of any period of
    employment after December 31, 1983, under this Article III, except that for
    any period of employment prior to January 1, 1976, in the case of any
    employee then employed by any Affiliate (other than the Company) or other
    employer sponsoring any Other Pension Plan, Accredited Service shall be
    computed in accordance with the terms governing similar service under such
    Other Pension Plan.

    3.6 Post-1983 Accredited Service Accredited Service, in respect of any
    period of employment after December 31, 1983, shall consist, without
    duplication, of the aggregate of the following:

    (a) active employment with the Company and any excused absence time
    specifically approved for Accredited Service purposes in accordance with
    Company policy in effect from time to time;

    (b) active employment with a Control Group Affiliate other than the Company;

    (c) active employment with any other employer when specifically approved for
    Accredited Service purposes by the Board;

    (d) in the case of an Employee who was enrolled in and met the eligibility
    and disability requirements of the LTD Plan and who has not been Retired on
    a Disability Pension, the period of time (i) commencing with the beginning
    of the Disability covered by the LTD Plan and (ii) ending when the benefits
    under the LTD Plan cease, with his rate of compensation immediately prior to
    his Disability being deemed to continue during such period for the purpose
    of computing Average Annual Compensation; and

    (e) the period of time over which installment payments are made under the
    Termination Pay Program (TPP) or similar programs; provided, however, there
    shall be no Accredited Service awarded if a lump sum payment (if available)
    is elected under these programs.

    Except as provided in subsection (d) of this Section 3.6, a full year of
    Accredited Service shall be added to the Employee's aggregate Accredited
    Service for any calendar year in which he has been credited with not less
    than the Customary Work Year. In the case of an Employee who, in a calendar
    year, is credited with less than the Customary Work Year, the Employee shall
    accrue a fraction of a year of Accredited Service (not in excess of 1),
    where the numerator of the fraction is the number of Hours of Service
    credited to the Employee during such year and the denominator is the
    Customary Work Year. If the compensation (if any) used to determine an
    Employee's accrued benefit under any benefit formula in this Appendix OO is
    so defined as to cause application of the preceding sentence otherwise to
    violate the prohibition against double proration in 29 C.F.R. §
    2530.204-2(d), then the Employee's compensation under such definition for
    any calendar year during which he is credited with less than the Customary
    Work Year shall be adjusted by multiplying his compensation under such
    definition for the calendar year by a fraction, the numerator of which is
    the Customary Work Year, and the denominator of which is the number of Hours
    of Service credited to the Employee during such year. Notwithstanding the
    foregoing, Accredited Service shall not include any period of an
    individual's employment during which the individual is not classified by the
    Company or an Affiliate as a common-law employee of the Company or an
    Affiliate, regardless of any subsequent
    
    
    
    -18-
    
    
    
    reclassification of such individual as a "common-law" employee of the
    Company or an Affiliate by the Company, an Affiliate, any governmental
    agency, or any court.

    3.7 Break in Accredited Service Accredited Service shall be broken in any
    calendar year in which the Employee has a break in Vesting Service pursuant
    to Section 3.3(a).

    3.8 Reemployment After Break in Accredited Service

    (a) When an Employee's Accredited Service is broken, and he thereafter is
    reemployed by an employer described in Section 3.2 and accumulates 1000
    Hours of Service constituting Vesting Service during the period that begins
    on the date he is reemployed and that ends on the date his Vesting and
    Accredited Service are next broken, then the break in the Employee's
    employment shall be bridged, and he shall be credited with the aggregate of
    all periods of Accredited Service that he had prior to the break, provided
    that the Employee had at least one year of Vesting Service preceding the
    break in service. If the Employee accumulates 1000 Hours of Service
    constituting Vesting Service during the period that begins on the date he is
    reemployed and that ends on the date his Vesting Service is next broken,
    that fact shall be taken into account as provided in the preceding sentence
    solely for purposes of bridging the break in his employment.

    (b) Notwithstanding subsection (a), above, if the Employee is a "Special
    Retiree" as that term is defined in an enhanced (or incentive) early
    retirement program under the Former Plan, or any other pension plan
    sponsored by an Affiliate (a "Program"), and he is reemployed by an employer
    described in Section 3.2 after his "Qualified Retirement Date" (as that term
    is defined in the Program), then the Accredited Service with which he is
    credited under this Article III in respect of the period preceding his
    Qualified Retirement Date shall be the Accredited Service with which he
    would have been credited pursuant to this Article III excluding the
    provisions of the Program, as if he had terminated his employment on his
    Qualified Retirement Date but had not elected to Retire under the Program;
    provided that, upon his Retirement following his reemployment, the periodic
    amount of his Pension shall be not less than the periodic amount of the
    Pension payable in the same form to which he was entitled in accordance with
    the provisions of this Appendix OO, including the provisions of the Program,
    when he Retired under the Program.

    3.9 Calculation of Benefits Following Bridging of Accredited Service Upon
    Retirement or separation from service following the bridging of a break in
    Accredited Service pursuant to Section 3.8, the Employee's Pension shall be
    based on his Average Annual Compensation and Accredited Service before and
    after the break.

    ARTICLE IV ELIGIBILITY FOR PENSION

    4.1 Normal Retirement Any Employee who attains Normal Retirement Age shall
    have the right to Retire with a fully vested and nonforfeitable Service
    Pension commencing as of the first day of the month next following his
    Retirement.

    4.2 Reserved
    
    4.3 Early Retirement

    (a) Any Employee whose combined age and Accredited Service (of not less than
    15 years) total 76 or more years, may Retire, and shall be entitled to a
    Service Pension.
    
    
    
    -19-
    
    
    
    Additionally, any Employee whose Accredited Service totals thirty (30) or
    more years, may Retire, and shall be entitled to a Service Pension. Credit
    for fractional parts of a year with respect to both age and Accredited
    Service in excess of 15 years, shall be recognized for each full month of
    age in excess of the Employee's full years of age and for each full week of
    Accredited Service in excess of the Employee's full years of Accredited
    Service.

    (b) Any non-union hourly Employee with 15 or more years of Accredited
    Service whose employment is terminated by his employer for any reason other
    than age or cause before attaining Normal Retirement Age and whose
    employment is terminated either

    (i) within 24 months of the date on which his age combined with his years of
    Accredited Service on the date of his termination of employment would equal
    76, or

    (ii) within 24 months of the date of his 55th birthday, if his combined age
    and years of Accredited Service equal or exceed 76 on the date of his
    termination of employment,

    shall be eligible to be Retired on a Service Pension computed under
    Section 5.1 as of the last day of the month in which, if paragraph (i)
    applies, his age combined with his previously accrued years of Accredited
    Service equal 76 or, if paragraph (ii) applies, he attains age 55. However,
    in no event shall an Employee Retiring under this subsection (b) accrue
    Accredited Service for benefit computation purposes for any period after the
    date of his termination of employment.

    (c) The normal Pension Commencement Date of the Service Pension shall be the
    first day of the month next following the Employee's Normal Retirement Date.
    However, the Employee may elect, in accordance with Section 6.8, to have his
    Service Pension commence as of the first day of any month following his
    Early Retirement Date and preceding his Normal Retirement Date. The Service
    Pension of any Employee whose Pension Commencement Date occurs prior to
    attaining age 55 shall be reduced pursuant to the schedule set forth in
    Section 5.1(b).

    4.4 Disability Retirement Any Employee with 15 or more years of Accredited
    Service shall be entitled to a Disability Pension if he becomes Disabled.
    The normal Pension Commencement Date of the Disability Pension shall be the
    first day of the month next following the Employee's Normal Retirement Date.
    However, the Employee may elect, in accordance with Section 6.8, to have his
    Disability Pension commence as of the first day of any month preceding his
    Normal Retirement Date.

    4.5 Deferred Vested Pension Any Employee with 5 or more years of Vesting
    Service whose employment with the Affiliates terminates other than by death,
    but who does not qualify for a Service Pension or Disability Pension, shall
    be entitled to a Deferred Vested Pension. The Pension Commencement Date of
    the Deferred Vested Pension shall be determined as follows:

    (a) In general, the Pension Commencement Date shall be the first day of the
    month next following the former Employee's Normal Retirement Date.

    (b) However, if such former Employee has 15 or more years of Accredited
    Service, he may elect, in accordance with and subject to Section 6.8, to
    have his Deferred Vested Pension commence prior to his Normal Retirement
    Date on the first day of any month following the date on which his combined
    Accredited Service and age equal 76 years. Credit for fractional parts of a
    year, with respect to both Accredited Service in excess of 15 years and age,
    
    
    
    -20-
    
    
    
    shall be recognized for each full month of age in excess of the Employee's
    full years of age and for each full week of Accredited Service in excess of
    the Employee's full years of Accredited Service.

    (c) If a former Employee has 10 or more years of Accredited Service, he may
    elect, in accordance with and subject to Section 6.8, to have his Deferred
    Vested Pension commence prior to his Normal Retirement Date on the first day
    of any month following the date on which he attains age 55.

    The Deferred Vested Pension of any former Employee whose Pension
    Commencement Date occurs prior to his Normal Retirement Date shall be
    reduced in accordance with Section 5.3.

    4.6 Spouse's Pension

    (a) A Spouse's Pension shall be payable to the Spouse of a participant who
    dies before his Pension Commencement Date without having in effect a valid
    waiver of the Spouse's Pension under Section 5.4(d) or 5.5(b), if the
    participant:

    (i) had not terminated his employment with the Affiliates but had earned a
    nonforfeitable right to a Pension;

    (ii) had terminated his employment with the Affiliates after (A) attaining
    Normal Retirement Age, (B) meeting the age and Accredited Service
    requirements prescribed by Section 4.3, or (C) meeting the requirements
    prescribed by Section 4.4; or

    (iii) had terminated his employment with the Affiliates after acquiring a
    nonforfeitable right to a Pension but before (A) attaining Normal Retirement
    Age, (B) meeting the age and Accredited Service requirements prescribed by
    Section 4.3, or (C) meeting the requirements prescribed by Section 4.4.

    No Spouse's Pension shall be payable to the Spouse of a participant who dies
    before his Pension Commencement Date either without having earned a
    nonforfeitable right to a Pension or while having in effect a valid waiver
    of the Spouse's Pension under Article V. Except as otherwise provided in
    this Appendix OO, whether a participant has earned a nonforfeitable right to
    a Pension shall be determined in accordance with Section 4.5.

    4.7 Post-NRA Distribution

    (a) Subject to the provisions of subsections (b), (c), and (d), below, each
    Distribution-Eligible Employee may elect to receive a Service Pension
    (determined without regard to any RBP Annuity Enhancement under Article XXII
    of the Former Plan) commencing as of any March 1, based on the
    Distribution-Eligible Employee's Accredited Service and Average Annual
    Compensation as of the immediately preceding December 31; provided that a
    Distribution-Eligible Employee may receive no more than one Post-NRA
    Distribution pursuant to this Section 4.7.

    (b) If a Distribution-Eligible Employee receives a Post-NRA Distribution
    pursuant to this Section 4.7, the amount of any additional Pension payable
    upon the Distribution-Eligible Employee's subsequent termination of
    employment with the Affiliates shall be determined in accordance with the
    following rules:

    
    
    
    

    -21-

    
    
    
    

    (i) Subject to clause (ii), below, the amount of the additional Pension
    shall be determined under the generally applicable provisions of this
    Appendix OO (determined without regard to this Section 4.7).

    (ii) For purposes of clause (i), above, (A) the Distribution-Eligible
    Employee's Accredited Service shall be determined solely by reference to
    Accredited Service earned after the December 31 as of which his Accredited
    Service is determined for purposes of subsection (a), above, and (B) the
    Distribution-Eligible Employee's Average Annual Compensation shall be
    determined by reference to all of the Distribution-Eligible Employee's
    Monthly Compensation, regardless of whether it was paid for the period
    before or after the December 31 as of which his Average Annual Compensation
    was determined for purposes of subsection (a), above.

    (c) A Distribution-Eligible Employee who wishes to elect a Post-NRA
    Distribution must elect such a distribution, in a form and manner acceptable
    to the Committee, during the period established by the Committee for this
    purpose from time to time in its sole discretion.

    (d) Subject to the requirements of Section 5.5, a Distribution-Eligible
    Employee may elect to receive his distribution pursuant to this Section 4.7
    in either the normal form of payment described in Section 5.5 or in any of
    the optional forms of payment described in Section 5.6; provided that in
    determining the amount of any lump-sum distribution under Section 5.6(b)(i)
    for purposes of this subsection (d), the applicable interest rate assumption
    shall be based on the otherwise applicable rate that is effective for a
    Pension Commencement Date of January 1 or March 1 of the year in which the
    distribution is made, whichever produces the larger lump-sum distribution.
    If a Distribution-Eligible Employee who receives a distribution pursuant to
    this Section 4.7 subsequently becomes entitled to receive an additional
    Pension upon termination of employment with the Affiliates in accordance
    with subsection (b), above, the form of such additional Pension shall be
    governed by the generally applicable provisions of this Appendix OO, as if
    the Distribution-Eligible Employee were then first Retiring.

    ARTICLE V COMPUTATION OF PENSIONS AND FORM OF PAYMENT
    
    5.1 Service Pension

    (a) Subject to subsections (b) through (d), below, the annual Service
    Pension payable to a Retired Employee in the form of a single life annuity
    commencing on the first day of the month next following his Normal
    Retirement Date shall equal the product determined by multiplying the
    Retired Employee's years of Accredited Service by 1.35 percent of his
    Average Annual Compensation.

    (b) If an Employee begins receiving his Service Pension as of any date that
    precedes his Normal Retirement Date, the amount determined under
    subsection (a), above, shall be multiplied by the appropriate percentage
    indicated below:

    Pension Commencing At Age
    
    Percentage
    
    55 and over
    
    100%
    
    54
    
    97%

    
    
    
    
    
    
    
    

    -22-

    53
    
    94%
    
    52
    
    91%
    
    51
    
    88%
    
    50
    
    85%
    
    49 and under
    
    82%

    Any Employee whose Accredited Service totals thirty or more years shall be
    entitled to an unreduced Service Pension. In the case of a fractional part
    of a year, the above percentages shall be adjusted at the rate of 1/4 of 1
    percent (0.25%) for each full month by which the Pension Commencement Date
    follows the first day of the month after the attainment of age 49 through
    age 54. For the purpose of this calculation, the Pension Commencement Date
    shall be deemed to occur not earlier than the first day of the month
    following the Employee's 49th birthday.
    
    (c) The amount determined in subsections (a) and (b), above, shall not be
    less than the applicable amount according to the Employee's years of
    Accredited Service as set forth in paragraph (1) or (2), below, whichever is
    applicable.
    
    (1) In the case of an Employee affiliated with IBEW Local 463, CWA
    Local 3371 or CWA Local 3372, his applicable amount shall be determined in
    accordance with the following table:

    Years of Accredited Service
    
     
    
    Applicable
    Amount
    (Annual Figure)
    
     
    
    at least 15 but 
    
    less than 20
    
     
    
    $4,700
    
    at least 20 but
    
     less than 25
    
     
    
    
    
    $6,100
    
    at least 25 but 
    
    less than 30
    
     
    
    
    
    $7,500
    
    at least 30 but
    
     less than 35
    
     
    
    
    
    $8,900
    
    at least 35 but
    
    less than 40
    
     
    
    
    
    $10,300
    
    40 or more
    
    $11,700

    
    
    
    

    -23-

    
    
    
    

    (2) In the case of any non-union hourly Employee, his applicable amount
    shall be determined in accordance with the following table:

    Years of
    Accredited
    Service
    
     
    
    
    
    Applicable
    Amount
    (Annual Figure)
    
    at least 15 but
    less than 20
    
     
    
    
    
    $4,350
    
    at least 20 but
    less than 25
    
     
    
    
    
    $5,650
    
    at least 25 but
    less than 30
    
     
    
    
    
    $6,950
    
    at least 30 but
    less than 35
    
     
    
    
    
    $8,250
    
    at least 35 but
    less than 40
    
     
    
    
    
    $9,950
    
    40 or more
    
    $10,850

    (d) The amount determined under subsections (a), (b), and (c), above, shall
    be reduced by the annual amount (if any) payable from any Other Pension
    Plan. For purposes of this subsection (d), the annual amount (if any)
    payable from any Other Pension Plan shall be the annual amount of a benefit
    that is payable in the form of a single life annuity commencing on the first
    day of the month next following the Employee's Normal Retirement Date, and
    that is the actuarial equivalent of the same or similar benefit payable at
    normal retirement age under the Other Pension Plan. For this purpose,
    actuarial equivalence shall be determined based on an interest rate of 7
    percent per annum and the TPF&C 1971 Forecast Mortality Table for Males
    (with ages set back 2 years in the case of Employees and 4 years in the case
    of Spouses and Beneficiaries).
    
    (e) In the event of the transfer of an Employee from the Company to the
    employment of an Affiliate in Canada that has a pension plan and his
    subsequent retirement under such circumstances that he is entitled to a
    pension under the pension plan of such Canadian company, he shall, in
    addition to such pension, be paid a Pension under this Appendix OO in
    accordance with the provisions hereof, on the basis of his Accredited
    Service on the date of transfer; provided, however, that his Average Annual
    Compensation shall include U.S. dollars equivalent to the amounts paid by
    the Canadian company, and the minimum pension provision, Section 5.1(c),
    shall be applied only after taking account of the U.S. dollar equivalent of
    the pension payable under the Canadian company's plan.
    
    5.2 Disability Pension The annual Disability Pension payable to a Retired
    Employee shall be computed in the same manner prescribed in Section 5.1, but
    without applying any reduction otherwise required under Section 5.1(b).
    
    5.3 Deferred Vested Pension The annual Deferred Vested Pension payable after
    reaching Normal Retirement Age to a former Employee who qualifies for such a
    Pension shall
    
    
    
    -24-
    
    
    
    be computed in the same manner prescribed in Section 5.1, except that the
    amount determined under Section 5.1(c) shall be:
    
    (a) based on the Accredited Service the former Employee would have had at
    his Normal Retirement Date if his employment with the Affiliates had not
    been terminated until his Normal Retirement Date, and
    
    (b) then multiplied by the ratio of the Employee's actual Vesting Service to
    the Vesting Service he would have had at his Normal Retirement Date if his
    employment with the Affiliates had not been terminated until his Normal
    Retirement Date.
    
    If such former Employee is eligible, in accordance with Section 4.5, to
    elect to have his Deferred Vested Pension commence prior to his Normal
    Retirement Date, and he so elects in accordance with Section 6.8, the amount
    of such Deferred Vested Pension shall be reduced by multiplying his Deferred
    Vested Pension at his Normal Retirement Date by the appropriate factor in
    Table A.
    
    5.4 Spouse's Pension
    
    (a) The annual Spouse's Pension payable to a Spouse who qualifies for a
    Spouse's Pension under Section 4.6 shall be the annual amount payable to the
    Spouse as Beneficiary under the survivor annuity portion of the Qualified
    Joint and Survivor Annuity with respect to the participant, computed as if
    the participant had:
    
    (i) terminated employment with the Affiliates on the date of his death (or,
    if earlier, on the date of his actual termination of employment with the
    Affiliates),
    
    (ii) elected the first day of the month next following his Normal Retirement
    Date (or, if later, the first day of the month next following the date of
    his death) as his Pension Commencement Date, and
    
    (iii) died on his Pension Commencement Date.
    
    Except as provided in subsections (b) and (c), below, the normal Pension
    Commencement Date of a Spouse's Pension shall be the first day of the month
    next following the later of the deceased participant's Normal Retirement
    Date or the date of his death.
    
    (b) In the case of a participant who dies before his Normal Retirement Date
    while in the service of a Control Group Affiliate (even if his death occurs
    during the period of Accredited Service described in Section 3.6(d)), the
    Spouse may elect, in accordance with Section 6.8, that the Pension
    Commencement Date of the Spouse's Pension shall be the first day of any
    month before the participant's Normal Retirement Date and after the month of
    the participant's death. The annual amount of a Spouse's Pension that
    commences before the participant's Normal Retirement Date in accordance with
    this subsection (b) shall not be reduced on account of such early
    commencement.
    
    (c) In the case of a participant who dies before his Normal Retirement Date
    other than in circumstances described in subsection (b), above, the Spouse
    may elect, in accordance with Section 6.8, that the Pension Commencement
    Date of the Spouse's Pension shall be the first day of any month before the
    participant's Normal Retirement Date and after the month of the
    participant's death, provided that such first day is on or after the
    earliest date the
    
    
    
    -25-
    
    
    
    participant could have elected as his Pension Commencement Date had he
    survived and terminated employment with the Affiliates on the date of his
    death (or, if earlier, on the date of his actual termination of employment
    with the Affiliates). The annual amount of a Spouse's Pension that commences
    before the participant's Normal Retirement Date in accordance with this
    subsection (c) shall equal the annual amount payable to the Spouse as
    Beneficiary under the survivor annuity portion of the Qualified Joint and
    Survivor Annuity that would have been payable with respect to the
    participant, computed as if the participant had:
    
    (i) terminated employment with the Affiliates on the date of his death (or,
    if earlier, on the date of his actual termination of employment with the
    Affiliates),
    
    (ii) elected as his Pension Commencement Date the date elected by the Spouse
    in accordance with this subsection (c), and
    
    (iii) died on his Pension Commencement Date.
    
    (d) Any election to waive, or revoke a prior election to waive, Spouse's
    Pension coverage provided for under this Appendix OO shall be subject to the
    following terms and conditions:
    
    (i) Any election or revocation shall be made by giving written notice in
    such form and manner as may be required by the Committee.
    
    (ii) An election or revocation shall be ineffective unless the participant's
    Spouse consents in writing to such election or revocation. The Spouse's
    consent must acknowledge the effect of such election and must be witnessed
    by a notary public or authorized Plan representative. The Spouse's consent
    must acknowledge the effect of the Beneficiary or Beneficiaries (including
    any class of Beneficiaries and any contingent Beneficiaries) that the
    participant has designated, if any. Any consent by a Spouse shall be
    irrevocable unless the participant agrees to a revocation.
    
    (iii) Subsection (d)(ii), above, shall not apply if the Committee determines
    that the consent required therein cannot be obtained because there is no
    Spouse, because the Spouse cannot be located, or because of any other
    circumstances that are specified by regulation, revenue ruling, notice, or
    other guidance of general applicability issued by the Department of the
    Treasury.
    
    (iv) Any consent by a Spouse pursuant to subsection (d)(ii), above, shall be
    effective only with respect to that Spouse. Similarly, any establishment
    that the consent of a Spouse cannot be obtained for any of the reasons
    described in subsection (d)(iii), above, shall be effective only with
    respect to that Spouse.
    
    Spouse's Pension coverage shall be automatic and without charge, and a
    participant's waiver of Spouse's Pension coverage shall be ineffective,
    except to the extent that such coverage is waived in accordance with
    Section 5.5 during the 90-day period ending on the participant's Pension
    Commencement Date.
    
    (e) The Committee shall provide to each participant eligible to waive
    Spouse's Pension coverage pursuant to subsection (d) hereof, within a
    reasonable period before or after the date as of which he becomes eligible
    to waive Spouse's Pension coverage, a written explanation of:
    
    
    
    -26-
    
    
    
    (i) the terms and conditions of the Spouse's Pension;
    
    (ii) the participant's right to elect, and the effect of electing, to waive
    Spouse's Pension coverage;
    
    (iii) the rights of a married participant's Spouse with respect to that
    election; and
    
    (iv) the right of the participant to revoke, and the effect of revoking, an
    election to waive Spouse's Pension coverage.
    
    The Committee shall also provide each participant eligible to waive Spouse's
    Pension coverage pursuant to Section 5.5(b) with the written explanation
    described in this subsection (e). The Committee shall provide such written
    explanation at the same time as it provides the written explanation
    described in Section 5.5(e).
    
    5.5 Normal Forms of Payment
    
    (a) Unless he elects another form of payment in accordance with the
    provisions of this Section 5.5,
    
    (i) a participant who is married on his Pension Commencement Date shall
    receive his Pension in the form of a Qualified Joint and Survivor Annuity,
    and
    
    (ii) a participant who is not married on his Pension Commencement Date shall
    receive his Pension in the form of a single life annuity.
    
    (b) A participant may elect to waive the default form of Pension otherwise
    payable to him under subsection (a), above, and to receive his Pension in
    another form of benefit pursuant to the following terms and conditions:
    
    (i) The Qualified Joint and Survivor Annuity payable by default under
    subsection (a)(i), above, shall be a Joint-Survivor Pension under which a
    50-percent survivor annuity is payable to the participant's Spouse as
    Beneficiary. A participant who is married on his Pension Commencement Date
    may elect to waive the default Qualified Joint and Survivor Annuity in favor
    of an alternative form of Qualified Joint and Survivor Annuity, which shall
    be a Joint-Survivor Pension under which either a 66-2/3-percent or a
    100-percent survivor annuity is payable to the participant's Spouse as
    Beneficiary. In addition, a participant who is married on his Pension
    Commencement Date may elect to waive the default Qualified Joint and
    Survivor Annuity in favor of a single life annuity or any optional form of
    benefit described in Section 5.6.
    
    (ii) A participant who is not married on his Pension Commencement Date may
    elect to waive the single life annuity payable by default under
    subsection (a)(ii), above, in favor of any optional form of benefit
    described in Section 5.6.
    
    (iii) A participant who makes an election under this subsection (b) shall
    designate the alternative form of benefit in which he wishes to receive his
    Pension. Any election of a Joint-Survivor Pension must be accompanied by
    proof of the Beneficiary's age satisfactory to the Committee.
    
    
    
    -27-
    
    
    
    (iv) During the 90-day period that ends on his Pension Commencement Date, a
    married participant who elects to receive his Pension in any form other than
    a Qualified Joint and Survivor Annuity also may waive the Spouse's Pension
    benefit which would be provided pursuant to Section 4.6 if the participant's
    death were to occur after termination of employment and prior to his Pension
    Commencement Date. In no event may the participant waive the Spouse's
    Pension benefit that would be provided pursuant to Section 4.6 if the
    participant's death were to occur on or prior to the date of termination of
    employment, and, in the event that a participant dies on or prior to the
    date of termination of employment, the only benefit payable with respect to
    such participant shall be the Spouse's Pension under the Qualified Joint and
    Survivor Annuity in effect with respect to the participant. A waiver of the
    Spouse's Pension coverage pursuant to this paragraph (iv) shall be subject
    to the terms and conditions in Section 5.4(d)(i) through (iv) and shall be
    effective for the period beginning on the later of (I) the day after the
    participant's final day of employment with the Company and the Affiliates or
    (II) the date on which the Committee receives the participant's waiver, and
    ending on the earlier of (x) the participant's Pension Commencement Date, or
    (y) the date on which the waiver is revoked.
    
    (c) An election under subsection (b), above, may be revoked either
    automatically in the circumstances described in subsection (f), below, or by
    filing a written revocation with the Committee in a form and in a manner
    acceptable to the Committee. After any such revocation, a new election under
    subsection (b), above, may be made at any time before the participant's
    Pension Commencement Date (or during such other period permitted or required
    by law). However, except as provided in Section 6.3(b) or as the Committee
    may otherwise provide on the basis of uniform and nondiscriminatory rules,
    any election under subsection (b), above, shall be irrevocable after the
    participant's Pension Commencement Date.
    
    (d) An election or revocation of an election under subsections (b) and (c),
    above, shall be subject to the following terms and conditions:
    
    (i) Any election or revocation shall be made within the 90-day period ending
    on the participant's Pension Commencement Date (or during such other period
    permitted or required by law) by giving written notice in such form and
    manner as may be required by the Committee.
    
    (ii) If a participant who is married on his Pension Commencement Date elects
    to receive his Pension in any form other than a Qualified Joint and Survivor
    Annuity, the election shall be ineffective unless the participant's Spouse
    consents in writing to the election, the consent acknowledges the effect of
    the election, and the consent is witnessed by a notary public or authorized
    Plan representative. The Spouse's consent must acknowledge the effect of the
    form of benefit that the participant has elected, as well as the effect of
    any Beneficiary or Beneficiaries (including any class of Beneficiaries and
    any contingent Beneficiaries) that the participant has designated. Any
    consent by a Spouse shall be irrevocable unless the participant agrees to a
    revocation.
    
    (iii) Subsection (d)(ii), above, shall not apply if the Committee determines
    that the consent required therein cannot be obtained because there is no
    Spouse, because the Spouse cannot be located, or because of any other
    circumstances that are specified by regulation, revenue ruling, notice, or
    other guidance of general applicability issued by the Department of the
    Treasury.
    
    
    
    -28-
    
    
    
    (iv) Any consent by a Spouse pursuant to subsection (d)(ii), above, shall be
    effective only with respect to that Spouse. Similarly, any establishment
    that the consent of a Spouse cannot be obtained for any of the reasons
    described in subsection (d)(iii), above, shall be effective only with
    respect to that Spouse.
    
    (v) Any consent by a Spouse pursuant to subsection (d)(ii), above, shall be
    effective only as long as the participant makes no change in the designated
    Beneficiary or class of Beneficiaries.
    
    (e) The Committee shall provide to each participant, not less than 30 days
    (unless such 30 day period is waived by the participant and, if married, the
    participant's spouse) nor more than 90 days before his Pension Commencement
    Date (or during such other period permitted or required by law), a written
    explanation of:
    
    (i) The material features and relative financial values of the forms of
    benefit, to which the participant is entitled, or that he could elect to
    receive, under the Plan;
    
    (ii) In the case of a married participant, his right to elect to waive, the
    effect of his electing to waive, and the requirements (including any spousal
    consent requirements) applicable to his electing to waive, the Qualified
    Joint and Survivor Annuity payable by default under subsection (a)(i),
    above, in favor of any other form of payment to which he is otherwise
    entitled under the Plan;
    
    (iii) In the case of a participant other than a married participant, his
    right to elect to receive, and the effect of his electing to receive, any
    other form of benefit to which he is entitled under the Plan in lieu of the
    single life annuity specified in subsection (a)(ii), above;
    
    (iv) In the case of a participant who is entitled to elect commencement of a
    form of payment before his Normal Retirement Date, his right not to elect
    such early commencement; and
    
    (v) The terms and conditions (if any) under which an election by a
    participant, or a consent by the Spouse of a married participant, may be
    revoked, and the effect of such revocation.
    
    Notwithstanding the foregoing, no notice pursuant to this subsection (e)
    shall be required in the case of a participant who is required to receive
    his Pension in the form of a lump sum payment pursuant to Section 6.6.
    
    (f) (i) If the designated Beneficiary with respect to a Joint-Survivor
    Pension dies before the participant's Pension Commencement Date, the
    election (including, if applicable, any election pursuant to subsection (b),
    above, to waive Spouse's Pension coverage) shall be void, and the
    participant shall be deemed not to have previously elected a Joint-Survivor
    Pension. If the designated Beneficiary with respect to a Joint-Survivor
    Pension dies before the participant, but after the Pension Commencement
    Date, the amount of the Pension thereafter payable to the participant shall
    not be affected in any way as a result thereof.
    
    (ii) If a participant dies before his Pension Commencement Date without
    having made a valid election of an optional form of payment described in
    Section 5.6, no individual shall have a right to any payment under this
    Appendix OO with respect to the
    
    
    
    -29-
    
    
    
    participant, unless the participant is survived by a Spouse who is entitled
    to a Spouse's Pension.
    
    (iii) If a participant dies before his Pension Commencement Date after
    terminating employment with the Affiliates and after having made (and not
    revoked) a valid election of a Joint-Survivor Pension (and, in the case of a
    married participant, after having made (and not revoked) a valid waiver of
    the Spouse's Pension), leaving the designated Beneficiary with respect to
    the Joint-Survivor Pension surviving him, the Beneficiary shall be eligible
    to receive the survivor annuity payable under such Joint-Survivor Pension as
    if the participant had died on the day following his Pension Commencement
    Date.
    
    (iv) If a participant dies before his Pension Commencement Date after
    terminating employment with the Affiliates and after having made (and not
    revoked) a valid election of a lump sum distribution described in
    Section 5.6(b) (and, in the case of a married participant, after having made
    (and not revoked) a valid waiver of the Spouse's Pension), the lump sum
    distribution shall be paid to the participant's designated Beneficiary (or,
    if the participant has not designated a Beneficiary, or if none of his
    designated Beneficiaries survives him, the lump sum distribution shall be
    paid to the executor of the participant's will or the administrator of his
    estate).
    
    (v) If a participant dies before his Pension Commencement Date after
    terminating employment with the Affiliates and after having made (and not
    revoked) a valid election of a Five-Year Certain and Life Annuity Option
    described in Section 5.6(c) (and, in the case of a married participant,
    after having made (and not revoked) a valid waiver of the Spouse's Pension),
    the participant's designated Beneficiary shall be eligible to receive the
    five-year certain payments pursuant to such option as if the participant had
    died on the day following his Pension Commencement Date (or, if the
    participant has not designated a Beneficiary, or if none of his designated
    Beneficiaries survives him, the five-year certain payments pursuant to such
    option shall be paid to the executor of his will or the administrator of his
    estate).
    
    (vi) If a participant dies on or after his Pension Commencement Date, any
    distribution that was scheduled to be paid to him on or before his date of
    death but that was not paid to him on or before his date of death due to
    administrative or other delay, shall be paid instead to the executor of his
    will or the administrator of his estate.
    
    5.6 Optional Forms of Payment
    
    (a) Joint-Survivor Pension.
    
    (i) Under the Joint-Survivor Pension, a reduced amount shall be payable to
    the Retired Employee for his lifetime. The Beneficiary, if surviving at the
    Retired Employee's death, shall be entitled to receive thereafter a lifetime
    survivor benefit in an amount equal to 100 percent, 66-2/3 percent, 50
    percent, or 33-1/3 percent, as elected by the Employee, of the reduced
    amount that had been payable to the Retired Employee.
    
    (ii) The reduced amount payable to the Retired Employee shall be determined
    as prescribed by Section 5.1, 5.2, or 5.3, as the case may be, except that
    the amount obtained shall be multiplied by the appropriate actuarial factor
    in Table B (Table C in the case of Disability Retirements). The appropriate
    actuarial factor shall be determined for any Employee and his Beneficiary as
    of the Employee's Pension Commencement Date.
    
    
    
    -30-
    
    
    
    (iii) If an Employee designates any individual other than his Spouse as his
    Beneficiary, the annual amount of the Employee's annuity under the
    Joint-Survivor Pension shall be not less than 50 percent of his annual
    Pension calculated as a single life annuity, and the Beneficiary's survivor
    annuity under the Joint-Survivor Pension shall be reduced, in accordance
    with the actuarial assumptions underlying the Table referred to in paragraph
    (ii), above, to the extent necessary to reflect any adjustment required by
    this paragraph (iii) in the amount of the Employee's annuity under the
    Joint-Survivor Pension.
    
    (b) Lump Sum Distribution Option.
    
    (i) With respect to any Employee who is affiliated with CWA Locals 3371 or
    3372, with respect to any non-union hourly Employee, and with respect to any
    Employee who is subject to the collective bargaining agreement between the
    Company and IBEW Local 463 (Contract No. 51 only), any such Employee who
    will qualify for a Pension under Section 4.1, 4.2, 4.3, or 4.5 may elect to
    receive his Pension in the form of a lump sum distribution. The amount of
    any such lump sum distribution shall be the actuarial present value (as of
    the Employee's Pension Commencement Date) of his Service Pension computed
    under Section 5.1 (or in the case of a Deferred Vested Pension, as computed
    under Section 5.3) as a single life annuity commencing on his Pension
    Commencement Date. For purposes of this paragraph (i), actuarial present
    value shall be determined under whichever of the following assumptions
    produces the largest lump sum distribution:
    
    (1) For purposes of this subparagraph (1), the assumptions shall the TPF&C
    1971 Forecast Mortality Table for Males (with ages set back two years) and
    the six-month moving average yield of United States Treasury obligations
    with ten-year maturities, as reported in the Federal Reserve Statistical
    Release or an equivalent publication of said Federal Reserve, with the
    six-month averaging period commencing 12 months prior to the Employee's
    Pension Commencement Date.
    
    (2) For purposes of this subparagraph (2), the assumptions shall be the
    TPF&C 1971 Forecast Mortality Table for Males (with ages set back two years)
    and the PBGC Immediate Rate. This subparagraph (2) shall apply only to
    
    (A) an Employee who would have been eligible for a Service Pension if he had
    Retired before January 1, 2000, or
    
    (B) a Contel Participant (within the meaning of Schedule I) who had
    satisfied the requirements for an early retirement benefit under section 4.3
    of the Contel System Pension Plan as of January 31, 1993.
    
    (3) For purposes of this subparagraph (3), the assumptions shall be the GATT
    Assumptions.
    
    (ii) With respect to any Employee who is affiliated with CWA Locals 3371 or
    3372, with respect to any Employee who is subject to the collective
    bargaining agreement between the Company and IBEW Local 463 (Contract No. 51
    only), and with respect to any non-union hourly Employee, any such Employee
    who will qualify for Disability Pension under Section 4.4 may elect to
    receive his Disability Pension in the form of a lump-sum distribution. The
    amount of any such lump-sum distribution shall be the greatest of the
    amounts determined under subparagraphs (1) or (2) below.
    
    
    
    -31-
    
    
    
    (1) The amount determined under this subparagraph (1) shall be the actuarial
    present value (as of the Employee's Pension Commencement Date) of the
    Disability Pension payable to the Employee in the form of a single life
    annuity commencing on his Pension Commencement Date. For this purpose,
    actuarial present value shall be determined using the interest rate
    assumption set forth in Section 5.6(b)(i)(2) and 67 percent of the PBGC
    Mortality Table for Disabled Male Participants Receiving Social Security
    Disability Benefit Payments as set forth in Table 2-M of Appendix A to 29
    C.F.R. Part 4044.
    
    (2) The amount determined under this subparagraph (2) shall be the actuarial
    present value (as of the Employee's Pension Commencement Date) of the
    Disability Pension payable to the Employee in the form of single life
    annuity commencing on the first day of the month next following his Normal
    Retirement Date. For this purpose, actuarial present value shall be
    determined using the GATT Assumptions.
    
    (iii) Notwithstanding anything to the contrary in Section 6.1, the payment
    of a Service Pension or Disability Pension in the form of a lump sum
    distribution shall be made in a single taxable year of the recipient and
    shall be made on or as soon as practicable after an Employee's Pension
    Commencement Date.
    
    (c) Five-Year Certain and Life Annuity Option.
    
    A participant may elect to receive his benefits in the form of an annuity
    that is actuarially equivalent to the single life annuity under this
    Appendix OO and that provides equal monthly payments for the life of the
    participant, with the condition that if the participant dies before he has
    received 60 monthly payments, the participant's designated Beneficiary shall
    receive monthly payments in the same amount as the participant until a total
    of 60 monthly payments have been made to the participant and his Beneficiary
    combined. For purposes of the preceding sentence, actuarial equivalence
    shall be determined based on the appropriate factor set forth in Table H.
    
    5.7 Limitations on Pensions Article VII of the Plan shall apply to determine
    the maximum limitation on pensions.
    
    5.8 Eligible Rollover Distributions Section 11.13 of the Plan shall apply to
    determine the availability of rollover distributions.
    
    ARTICLE VI   PAYMENT OF PENSIONS AND CONDITIONS RELATED THERETO
    
    6.1 Annuity Forms of Payments All Pensions, except those Pensions paid in a
    lump sum distribution pursuant to Section 5.6(b) or 6.6, shall be payable in
    monthly installments as follows:
    
    (a) The first installment shall be paid to the Retired Employee (or Spouse,
    in the case of a Spouse's Pension) as of the Pension Commencement Date
    determined in accordance with Articles IV, V, and VI;
    
    (b) Where installments are to be paid to a Beneficiary under a
    Joint-Survivor Pension, the first installment to the Beneficiary shall be
    paid as of the beginning of the first month following the death of the
    participant; and
    
    
    
    -32-
    
    
    
    (c) The final installment shall be paid as of the beginning of the month
    during which the death of the Retired Employee or Beneficiary, as the case
    may be, occurs, except that Disability Pension installments shall cease
    prior to the death of the Retired Employee if and when he ceases to satisfy
    the disability conditions of Section 4.4.
    
    (d) A check in payment of a monthly installment may be mailed, in the
    discretion of the Committee, before the date as of which the payment is
    made.
    
    6.2 Prohibition Against Alienation of Benefits The benefits under this
    Appendix OO may not be anticipated, assigned (either at law or in equity),
    alienated, or subjected to attachment, garnishment, levy, execution, or
    other legal or equitable process, provided that:
    
    (a) an arrangement whereby benefit payments are paid to a participant's
    savings or checking account in a financial institution is not prohibited;
    
    (b) once a participant begins receiving benefits, such participant may
    assign or alienate the right to future payments if such transaction is
    limited to assignments or alienations that:
    
    (i) are voluntary and revocable,
    
    (ii) with respect to a particular benefit payment, do not in the aggregate
    exceed 10 percent of such payment, and
    
    (iii) neither are for the purpose, nor have the effect, of defraying
    administrative costs of the Plan;
    
    (c) payments made in accordance with a Qualified Domestic Relations Order
    are not prohibited; and
    
    (d) offsets of a participant's benefit in accordance with section
    401(a)(13)(C) of the Code are not prohibited.
    
    For the purposes of subsection (b), above, except as otherwise permitted
    pursuant to subsection (d), above, an attachment, garnishment, levy,
    execution or other legal or equitable process is not considered a voluntary
    assignment or alienation.
    
    6.3 Suspension of Benefits
    
    (a) Except as otherwise provided in Section 4.7 or in a Schedule, no Pension
    shall be paid or payable with respect to a participant (including a Retired
    Employee) for any month in which he is credited with 40 or more Hours of
    Service as a regular or temporary employee of an Affiliate. Thus, except as
    otherwise provided in Section 4.7 or in a Schedule,
    
    (i) a Retired Employee's Pension shall be suspended for any month beginning
    before his Normal Retirement Date during which he is credited with 40 or
    more Hours of Service as a regular or temporary employee of an Affiliate;
    
    (ii) a Retired Employee's Pension shall be suspended for any month beginning
    after his Normal Retirement Date during which he is credited with 40 or more
    Hours of Service as a regular or temporary employee of an Affiliate; and
    
    
    
    -33-
    
    
    
    (iii) the Pension of a participant other than a Retired Employee shall be
    suspended for any month beginning after his Normal Retirement Date during
    which he is credited with 40 or more Hours of Service as a regular or
    temporary employee of an Affiliate.
    
    The preceding provisions of this subsection (a) shall apply even though the
    Retired Employee's or participant's service as a regular or temporary
    employee of an Affiliate does not constitute "section 203(a)(3)(B) service"
    described in 29 C.F.R. § 2530.203-3(c), and even though the procedures
    regarding notice, review, and administration otherwise prescribed under 29
    C.F.R. § 2530.203-3 are not observed.
    
    (b) Except as otherwise provided in Section 4.7, if a participant (including
    a Retired Employee) is reemployed or remains in employment as a regular or
    temporary employee of an Affiliate as described in subsection (a), above,
    his Pension Commencement Date shall occur no earlier than the first day of
    the first month in which he ceases to be so employed, and his Pension shall
    be calculated, in accordance with Sections 3.6, 3.7, 3.8, and 3.9, to take
    such employment into account. If a Retired Employee subject to
    subsection (a)(i) or (ii), above, becomes entitled to have his Pension
    resume, the amount and form of the Pension shall be governed by the
    generally applicable provisions of this Appendix OO, as if he were then
    first Retiring.
    
    (c) (i) If the Pension of a participant is suspended pursuant to
    subsection (a), above, during any period after his Age 65 Normal Retirement
    Date, the amount of his Pension determined under subsection (b), above,
    shall not be less than the actuarial equivalent of the single life annuity
    that would have been payable to him (or that he could have elected to
    receive) commencing on the day after his Age 65 Normal Retirement Date (or
    if later, the day his benefits were suspended), had his Pension not been
    suspended. For this purpose, actuarial equivalence shall be determined using
    an interest rate of 7 percent per annum and the TPF&C 1971 Forecast
    Mortality Table for Males (with ages set back 2 years).
    
    (ii) If the Pension of a participant (including a Retired Employee) is
    suspended pursuant to subsection (a), above, during any period after his
    Normal Retirement Date (but before his Age 65 Normal Retirement Date, if
    later), and his employment during such period constitutes "section
    203(a)(3)(B) service" described in 29 C.F.R. § 2530.203-3(c), the Company
    shall notify the participant of such suspension or delay by personal
    delivery or first class mail during the first calendar month in which the
    Pension is to be suspended, shall afford him a review of such suspension
    under the Plan's claim procedure, and shall otherwise administer such
    suspension and any subsequent resumption or commencement of Pension payments
    in a manner consistent with 29 C.F.R. § 2530.203-3.
    
    (d) Except as otherwise provided in Section 4.7, if a Retired Employee
    subject to subsection (a)(i) or (ii), above, previously received a total
    distribution of his Pension in accordance with Section 5.6(b) or 6.6, the
    amount of the single life annuity used to determine his Pension upon
    Retirement under subsection (b), above, shall be reduced by the amount of
    the single life annuity upon which such total distribution was based.
    
    6.4 Provision of Necessary Information The Committee may request an
    Employee, former Employee, Retired Employee, or Beneficiary to furnish it
    with such information as it considers reasonably necessary or appropriate
    for the proper administration of the Plan or the payment of a Pension. In
    the event that an Employee, former Employee, Retired Employee, or
    Beneficiary fails to furnish any such information that is necessary to the
    calculation or payment
    
    
    
    -34-
    
    
    
    of a Pension and that is not reasonably available from alternative sources,
    the Committee shall withhold payment of the Pension until the information is
    provided.
    
    6.5 Transfer Between Affiliates Any Employee whose employment is transferred
    from one Affiliate to another Affiliate shall not by reason of such transfer
    be eligible for Early Retirement or a Deferred Vested Pension under this
    Appendix OO. However, upon the conclusion of the Employee's employment with
    the Affiliates, he shall be entitled to the Pension, if any, for which he is
    eligible on the basis of his Average Annual Compensation, Vesting Service,
    and Accredited Service at that time, calculated in accordance with the
    provisions of this Appendix OO.
    
    6.6 Mandatory Lump Sum Distribution of Small Benefits
    
    (a) Subject to the limitations of Section 411 and Section 417 of the Code,
    if a former Employee is entitled to a Deferred Vested Pension and the
    actuarial present value of such Deferred Vested Pension does not exceed
    $3,500 the former Employee shall receive such Deferred Vested Pension in the
    form of a lump sum payment equal to the actuarial present value of the
    Deferred Vested Pension otherwise payable to him under the Plan. If a Spouse
    is entitled to a Spouse's Pension and the actuarial present value of such
    Spouse's Pension does not exceed $3,500, the Spouse shall receive such
    Spouse's Pension in the form of a lump sum payment equal to the actuarial
    present value of the Spouse's Pension otherwise payable to the Spouse under
    the Plan. Notwithstanding the foregoing, this Section 6.6 shall not apply in
    the case of a former Employee or a Spouse who is otherwise eligible to elect
    immediate commencement of the Deferred Vested Pension or Spouse's Pension.
    
    (b) For purposes of subsection (a), above, the actuarial present value of a
    Deferred Vested Pension or Spouse's Pension shall be determined as of the
    payment date based on the GATT Assumptions.
    
    6.7 Minimum Distributions Required Under Code Section 401(a)(9) The
    following subsections limit the timing of Pension distributions under this
    Appendix OO:
    
    (a) Any Pension that is payable to a participant hereunder shall be
    distributed or commence not later than the participant's Required Starting
    Date. The Pension shall be distributed, in accordance with section 401(a)(9)
    of the Code (including the incidental benefit rules applicable thereunder)
    either:
    
    (i) in a lump sum (to the extent otherwise permitted under the Plan,
    including, without limitation, under Section 5.6(b) or 6.6);
    
    (ii) over the life of the participant;
    
    (iii) over the lives of the participant and the participant's Beneficiary;
    
    (iv) over a period not extending beyond the participant's life expectancy;
    or
    
    (v) over a period not extending beyond the joint and last survivor
    expectancy of the participant and the participant's Beneficiary.
    
    
    
    -35-
    
    
    
    If the participant's entire interest is to be distributed over a period of
    more than one year, then the amount to be distributed each year shall be no
    less than the amount prescribed under section 401(a)(9) of the Code.
    
    (b) If the distribution of the participant's Pension has commenced in
    conformity with subsection (a), above, and the participant dies before his
    entire Pension has been distributed to him, the remaining portion of his
    Pension shall be distributed to his Beneficiary at least as rapidly as under
    the method of distribution that was in effect as of the date of the
    participant's death.
    
    (c) Subject to subsection (d), below, if the participant dies before
    distribution of his Pension has commenced, any Pension that is payable under
    the terms of this Appendix OO shall be distributed within five years after
    the participant's death.
    
    (d) Subsection (c), above, shall not apply to:
    
    (i) any portion of the participant's Pension payable to (or for the benefit
    of) a Beneficiary that is distributed (in accordance with section 401(a)(9)
    of the Code) over the Beneficiary's life (or a period not extending beyond
    his life expectancy) commencing within one year after the date of the
    participant's death (or such later date as may be prescribed under
    section 401(a)(9) of the Code), or
    
    (ii) any portion of the participant's Pension payable to his Spouse that is
    distributed over the Spouse's life (or a period not extending beyond the
    Spouse's life expectancy) commencing no later than the date on which the
    participant would have attained age 70-1/2; provided that if the Spouse dies
    before payments to such Spouse begin, subsections (c) and (d) shall apply as
    if the Spouse were the participant; and further provided that any amount
    paid to the child of the participant shall be treated as if it had been paid
    to the Spouse of the participant if such amount is payable to the Spouse
    upon such child's reaching majority (or such other event as may be
    prescribed by the regulations under section 401(a)(9) of the Code).
    
    (e) For purposes of this Section 6.7, the life expectancy of the participant
    and his Spouse shall be recomputed on an annual basis, but the life
    expectancy of any non-spouse Beneficiary shall be computed only on the date
    as of which the distribution commences.
    
    (f) This Section 6.7 shall apply notwithstanding any other provision of this
    Appendix OO. The sole purpose of this Section 6.7 is to limit the manner in
    which the benefit payments may be made under this Appendix OO in accordance
    with section 401(a)(9) of the Code. This Section 6.7 does not confer any
    rights or benefits upon any participant, Spouse, Beneficiary, or any other
    person.
    
    (g) This Section 6.7 shall not apply to any method of distribution
    designated in writing by a participant under the terms of the Former Plan
    before January 1, 1984, in accordance with section 242(b)(2) of the Tax
    Equity and Fiscal Responsibility Act of 1982 (as in effect before the
    amendments made by the Tax Reform Act of 1984).
    
    (h) Any participant who does not elect a form of distribution before his
    distribution is required to commence under this Section 6.7 shall receive
    the distribution in the form provided for under Section 5.5(a).
    
    
    
    -36-
    
    
    
    6.8 Early Commencement Election Notwithstanding any other provision in this
    Appendix OO, and subject to the provisions of Section 5.5 and Section 6.6,
    the participant (or his Spouse, in the case of a Spouse's Pension) may elect
    a Pension Commencement Date that precedes the normal Pension Commencement
    Date if he is otherwise eligible to do so under the terms of this Appendix
    OO. The election shall be in writing, in a form acceptable to the Committee,
    and executed and filed with the Committee during the 90-day period ending on
    the Pension Commencement Date (or during such other period permitted or
    required by law).
    
    6.9 Employment Following Sale of Affiliate Except as otherwise provided in a
    Schedule, in the event of the sale or other disposition of all or a portion
    of the business operations of one or more Affiliates (however accomplished,
    including, without limitation, by sale of assets, sale of stock, merger,
    consolidation, or reorganization) as a result of which the business
    operations so sold or disposed of no longer are operated by one or more
    Affiliates, the Pension Commencement Date of any Employee who holds
    substantially the same position in such operations immediately before and
    immediately after such sale or disposition, regardless of whether such
    position is with the same or a different legal entity, shall not occur
    before the earlier of (i) the Employee's termination of employment with the
    purchaser's affiliated group or (ii) the first day of the month next
    following the Employee's Age 65 Normal Retirement Date. For purposes of the
    preceding sentence, the purchaser's affiliated group shall consist of the
    legal entity that, immediately following the sale or disposition, operates
    the business operations sold or disposed of, and all other legal entities
    that would be Affiliates (within the meaning of the definition of
    "Affiliate" in Article I) of such legal entity if such legal entity were the
    Company. For purposes of this Section 6.9, the term "legal entity" shall
    include, without limitation, a corporation, unincorporated business, or
    other organization.
    
    ARTICLE VII SPECIAL PROVISIONS REGARDING THE FORMER PLAN AND RELATED MATTERS
    
    7.1 Article XVI of the Former Plan If an Employee's benefit under the Former
    Plan included a supplemental payment under Article XVI of the Former Plan,
    the supplemental payment shall apply for purposes of determining the
    Employee's benefit under this Appendix OO in accordance with the provisions
    of Article XVI of the Former Plan.
    
    7.2 Article XVII of Former Plan
    
    (a) If a Special Retiree is reemployed by an employer described in
    Section 3.2 after his Qualified Retirement Date, then the age and Accredited
    Service with which he is credited for the purpose of determining his
    eligibility for a Service Pension, and the eligibility of his Spouse for a
    Spouse's Pension, under Article IV, in respect of the period preceding his
    Qualified Retirement Date, shall be the enhanced age and Accredited Service
    attributed to the former Special Retiree in accordance with Section 17.4(c)
    of the Former Plan; provided that, upon his Retirement following his
    reemployment, (i) the enhanced age and Accredited Service provisions of
    Section 17.4(c) of the Former Plan shall not apply for any other purpose
    under this Appendix OO (including, without limitation, for the purpose of
    computing, under Article V, any Pension payable in respect of the former
    Special Retiree), and (ii) the periodic amount of his Pension shall be not
    less than the periodic amount of the Pension payable in the same form to
    which he was entitled in accordance with the provisions of the Former Plan,
    including Article XVII of the Former Plan, when he Retired under the
    Program.
    
    
    
    -37-
    
    
    
    (b) For purposes of subsection (a) above, words and phrases in initial
    capitalization shall have the meanings given them under Article XVII of the
    Former Plan as appropriate to the context.
    
    7.3 Article XVIII of the Former Plan
    
    (a) If a Special Retiree is reemployed by an employer described in
    Section 3.2 after his Pension Commencement Date, the age and Accredited
    Service with which the Special Retiree is credited for the purpose of
    determining his eligibility for a Service Pension, and the eligibility of
    his Spouse for a Spouse's Pension, under Article IV, in respect of the
    period preceding his Retirement Date, shall be the enhanced age and
    Accredited Service attributed to the former Special Retiree in accordance
    with Section 18.5(b)(i) of the Former Plan, and the former Special Retiree's
    Pension (or that of his Spouse) shall include any Transition Annuity to
    which he was entitled before his reemployment; provided that, upon his
    retirement following his reemployment, (i) the enhanced age and Accredited
    Service provisions of Section 18.5(b)(i) of the Former Plan shall not apply
    for any other purpose under this Appendix OO (including, without limitation,
    for the purpose of computing, under Article V, any Pension payable in
    respect of the former Special Retiree), (ii) the periodic amount of his
    Pension shall be not less than the periodic amount of the Pension payable in
    the same form to which he was entitled in accordance with the provisions of
    the Former Plan, including Article XVIII of the Former Plan, when he
    Retired, and (iii) he may recommence his Pension without regard to any
    provision of this Appendix OO that would require him to delay his Pension
    Commencement Date.
    
    (b) For purposes of subsection (a) above, words and phrases in initial
    capitalization shall have the meanings given them under Article XVIII of the
    Former Plan as appropriate to the context.
    
    7.4 Article XIX of the Former Plan If an Employee's benefit under the Former
    Plan included a supplemental payment under Article XIX of the Former Plan,
    the supplemental payment shall apply for purposes of determining the
    Employee's benefit under this Appendix OO in accordance with the provisions
    of Article XIX of the Former Plan.
    
    7.5 Article XX of the Former Plan
    
    (a) If a Special Retiree is reemployed by an employer described in
    Section 3.2 after his or her Pension Commencement Date, the former Special
    Retiree's Pension (or that of his or her Spouse) shall, following his or her
    subsequent retirement or death, include
    
    (i) any Transition Annuity, and
    
    (ii) solely with respect to the Special Retiree and not the Special
    Retiree's Spouse, any Social Security Supplement to which the Special
    Retiree was entitled immediately before his or her reemployment, provided
    the Special Retiree has not attained age 65.
    
    Upon the Special Retiree's retirement following his or her reemployment, the
    periodic amount of a Special Retiree's Pension shall be not less than the
    periodic amount of the Pension, as enhanced under Section 20.5(a) of the
    Former Plan, plus any Social Security Supplement (provided the Special
    Retiree has not attained age 65), payable in each case in the same form to
    which the Special Retiree was entitled, in accordance with the provisions of
    the Former Plan
    
    
    
    -38-
    
    
    
    including Article XX of the Former Plan, when he or she Retired. In the case
    of a Special Retiree who received a lump-sum distribution when he or she
    Retired, the amount of the Special Retiree's Pension upon his or her
    retirement following his or her reemployment shall be reduced in accordance
    with the provisions in Section 6.3(b) and (d). A Special Retiree who is
    reemployed and who subsequently retires may recommence his or her Pension
    without regard to any provision of this Appendix OO that would require delay
    of the Pension Commencement Date.
    
    (b) For purposes of subsection (a) above, words and phrases in initial
    capitalization shall have the meanings given them under Article XX of the
    Former Plan as appropriate to the context.
    
    7.6 Article XXI of the Former Plan If an Employee's benefit under the Former
    Plan included a supplemental payment under Article XXI of the Former Plan,
    the supplemental payment shall apply for purposes of determining the
    Employee's benefit under this Appendix OO in accordance with the provisions
    of Article XXI of the Former Plan.
    
    7.7 Article XXII of the Former Plan
    
    (a) If an Employee's benefit under the Former Plan included a benefit in
    respect of the RBP, the applicable provisions of Article XXII of the Former
    Plan in respect of the RBP shall apply for purposes of determining the
    Employee's benefit under this Appendix OO.
    
    (b) If a Special Participant is reemployed by an employer described in
    Section 3.2 after his Pension Commencement Date, the Special Participant's
    Pension (or that of his Spouse) shall, following his subsequent separation
    from service, include:
    
    (i) any Annuity Enhancement, and
    
    (ii) solely with respect to a Special Retiree and not the Special Retiree's
    Spouse, any Social Security Supplement to which the Special Retiree was
    entitled immediately before his reemployment, provided the Special Retiree
    has not attained age 65.
    
    Upon the Special Participant's separation from service following his
    reemployment, the periodic amount of his Pension shall be not less than the
    periodic amount of the Pension, as enhanced under Section 22.5 of the Former
    Plan, including any Social Security Supplement (but only if the Special
    Participant is a Special Retiree who has not attained age 65), payable in
    each case in the same form to which the Special Participant was entitled, in
    accordance with the provisions of the Former Plan including Article XXII of
    the Former Plan, when he Retired or Separated, as the case may be. In the
    case of a Special Participant who received a lump sum distribution when he
    Retired or Separated, as the case may be, the amount of the Special
    Participant's Pension upon his separation from service following his
    reemployment shall be reduced in accordance with the provisions in
    Section 6.3(b) and (d). A Special Participant who is reemployed and who
    subsequently separates from service may recommence his Pension without
    regard to any provision of this Appendix OO that would require delay of the
    Pension Commencement Date.
    
    (c) For purposes of subsection (a) and subsection (b) above, words and
    phrases in initial capitalization shall have the meanings given them under
    Article XXII of the Former Plan as appropriate to the context.
    
    
    
    -39-
    
    
    
    7.8 Schedule I, Schedule III, Schedule IV, Schedule V, and Schedule VI of
    the Former Plan If an Employee's benefit under the Former Plan included an
    amount attributable to the provisions of any of Schedule I, Schedule III,
    Schedule IV, Schedule V, and Schedule VI of the Former Plan, the provisions
    of any of such schedules applicable to the Employee shall apply for purposes
    of determining the Employee's benefit under this Appendix OO in accordance
    with the provisions of the Former Plan.
    
    7.9 Schedule VII of the Former Plan If an Employee's benefit under the
    Former Plan was limited by the provisions of Schedule VII of the Former
    Plan, the provisions of such Schedule VII shall apply for purposes of
    determining the Employee's benefit under this Appendix OO in accordance with
    the provisions of the Former Plan.
    
    7.10 Benefit Reductions Under Former Plan If an Employee's benefit under the
    Former Plan was subject to reduction for any reason, including, without
    limitation, reduction for a benefit under another plan (whether or not
    maintained by the Company or an Affiliate), the Employee's benefit under
    this Appendix OO shall be reduced in accordance with the provisions of the
    Former Plan. This Section 7.10 shall apply notwithstanding any other
    provision of this Appendix OO or any other provision of the Plan to the
    contrary; provided, however, that there shall be no duplication of reduction
    in benefits pursuant to this Section 7.10 and the other provisions of this
    Appendix OO.
    
    7.11 Section 13.2 of the Former Plan If an Employee's benefit under the
    Former Plan included an amount attributable to amounts paid by a Canadian
    company pursuant to the provisions of Section 13.2 of the Former Plan, the
    provisions of Section 13.2 of the Former Plan shall apply for purposes of
    determining the Employee's benefit under this Appendix OO in accordance with
    the provisions of the Former Plan; provided, however, that there shall be no
    duplication of benefits pursuant to this Section 7.11 and the other
    provisions of this Appendix OO.
    
    7.12 Payments Under Former Plan On or After Closing Date Any benefit
    otherwise payable to or with respect to an Employee under this Appendix OO
    shall be reduced by any benefit paid to or with respect to the Employee
    under the Former Plan as of a date on or after the Closing Date (as defined
    in first paragraph of this Appendix OO).
    
    7.13 Certain Provisions Not Applicable to Non-Transfer Employees
    Notwithstanding any other provisions of this Appendix OO, including, without
    limitation, Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10,
    7.11, 7.12, and Schedule I, or any other provision of the Plan, the
    provisions of this Appendix OO regarding employment, time periods, and
    events prior to the Closing Date, regarding the provisions regarding the
    Former Plan, and regarding other similar provisions shall not apply with
    respect to an Employee covered by this Appendix OO who is not a Transfer
    Employee. Without limitation of the immediately preceding sentence, the
    following shall apply to an Employee covered by this Appendix OO who is not
    a Transfer Employee:
    
    (a) the provisions of Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
    7.10, 7.11, 7.12, and Schedule I shall not apply;
    
    (b) any service and compensation of the Employee with respect to periods
    prior to the Closing Date shall be disregarded;
    
    (c) any benefit of the Employee under the Former Plan shall be disregarded;
    [and
    
    
    
    -40-
    
    
    
    (d) the Employee shall be treated as a new Employee for all purposes of this
    Appendix OO beginning on the date on which the Employee becomes covered by
    this Appendix OO].
    
    ARTICLE VIII CESSATION OF ACCRUALS FOR NON-BARGAINING EMPLOYEES
    
    8.1 Application The provisions of this Article VIII are effective beginning
    as of December 31, 2002, and shall apply to a Transfer Employee (as defined
    in this Appendix OO) who on the Closing Date (as defined in this Appendix
    OO) is not covered by a collective bargaining agreement providing for
    coverage under this Appendix OO.
    
    8.2 Cessation of Benefit Accruals
    
    (a) For periods after December 31, 2002, there shall be no benefit accruals
    under this Appendix OO (including, but not limited to, Schedule I to
    Appendix OO) with respect to an Employee described in Section 8.1,
    including, but not limited to, any crediting of Accredited Service under
    this Appendix OO (including, but not limited to, "GTE Service" under
    Schedule I to Appendix OO) with respect to an Employee described in
    Section 8.1.
    
    (b) Notwithstanding the provisions of paragraph (a) of this Section 8.2:
    
    (i) The Average Annual Compensation of an Employee who is [both] described
    in Section 8.1 and is an Employee on December 31, 2002 shall take into
    account amounts earned after December 31, 2002 and prior to January 1, 2006
    that would be included in the Employee's Average Annual Compensation, if
    any, but for the provisions of this Article VIII or subsection (d) of
    Section 1.01 of the Plan. The "GTE Compensation" (as defined in
    Paragraph 1(g) of Schedule I to this Appendix OO) (if applicable) of an
    Employee who is [both] described in Section 8.1 and is an Employee on
    December 31, 2002 shall take into account amounts earned after December 31,
    2002 and prior to January 1, 2006 that would be included in the Employee's
    GTE Compensation, if any, but for the provisions of this Article VIII or
    subsection (d) of Section 1.01 of the Plan.
    
    (ii) An Employee described in Section 8.1 shall be credited with Accredited
    Service under this Appendix OO for periods after December 31, 2002, solely
    for eligibility purposes under Sections 4.3, 4.4, and 4.5, and if
    applicable, eligibility purposes under subsection (b) of Section 5.1
    
    (iii) For an Employee described in Section 8.1 who is eligible for a Service
    Pension under Section 5.1 and begins receiving his Service Pension as of any
    date on or after his Normal Retirement Date, the following shall apply: The
    amount determined under subsection (a) of Section 5.1 shall not be less than
    the amount the Employee would receive if the Employee's benefit were
    determined under Section 5.3 with respect to the Employee's Accredited
    Service for employment prior to January 1, 2003.
    
    (iv) For an Employee described in Section 8.1 who is eligible for a Service
    Pension under Section 5.1 and who begins receiving his Service Pension as of
    any date that precedes his Normal Retirement Date, the following shall
    apply: The amount determined under subsection (a) of Section 5.1 shall not
    be less than the amount the Employee would receive if the Employee's benefit
    commencing at or after his Normal Retirement Date were determined under
    Section 5.3 with respect to the Employee's Accredited Service for employment
    prior to January 1, 2003. If the Employee has an accrued benefit under this
    
    
    
    -41-
    
    
    
    Appendix OO (with the provisions of subparagraph (i) of this subsection (b)
    of Section 8.2 taken into account, if applicable) that is equal to or
    greater than the applicable amount determined under subsection (c) of
    Section 5.1 with respect to the Employee's Accredited Service for employment
    prior to January 1, 2003, the amount determined under subsection (b) of
    Section 5.1 shall not be less than the applicable amount determined under
    subsection (c) of Section 5.1 with respect to the Employee's Accredited
    Service for employment prior to January 1, 2003.
    
    (v) An Employee described in Section 8.1 who becomes covered by a KY
    collective bargaining agreement shall accrue benefits under this Appendix OO
    in the manner and to the extent provided for an Employee covered by a KY
    collective bargaining agreement.
    
    (vi) For purposes of this paragraph (b) and Section 8.3, the terms "ALLTEL
    collective bargaining agreement," "ALIANT collective bargaining agreement,"
    and "KY collective bargaining agreement" (and variations of such terms)
    shall have the meanings given those terms in paragraph (1) of subsection (d)
    of Section 1.01 of the Plan.
    
    8.3. Change in Employment Status Effective beginning as of January 1, 2003,
    the provisions of subsection (b) or subsection (c) of Section 1.01 of the
    Plan, as applicable, shall apply to each Employee described in Section 8.1
    unless prior to January 1, 2003 the Employee became subject to an ALLTEL or
    Aliant collective bargaining agreement (in which case the otherwise
    applicable Change in Employment Status provisions shall apply) or KY
    collective bargaining agreement (in which case the provisions of this
    Appendix OO applicable to an Employee covered by a KY collective bargaining
    agreement shall apply). The provisions of paragraph (2) of subsection (d) of
    Section 1.01 of the Plan shall apply to each Employee described in
    Section 8.1, other than an Employee who prior to January 1, 2003 became
    subject to an ALLTEL, Aliant or KY collective bargaining agreement, as if he
    had had a Change in Employment Status pursuant to paragraph (1) of
    subsection (d) of Section 1.01 of the Plan as of January 1, 2003, and with
    the application of subparagraph (I) of paragraph (2) of subsection (d) of
    Section 1.01 of the Plan.
    
    8.4. Overriding Provisions The provisions of this Article VIII shall apply
    notwithstanding any other provision of the Plan to the contrary.
    
    
    
    
    
    -42-
    
    
    
    EXHIBIT A
    
    TO APPENDIX OO
    
    APPLICABILITY OF TABLES IN COMPENDIUM OF PLAN FACTORS

    Factor
    
    Main Text
    and All Other
    Purposes
    
    Schedule
    I
    
    Early Commencement for Deferred
    Vested Pensions
    
    A
    
    M
    
    Joint-Survivor Conversion
    (Regular)
    
    B
    
     
    
    Joint-Survivor Conversion
    (Disability)
    
    C
    
     
    
    5- and 10-Year
    Certain & Life
    (Regular)
    
    H
    
     
    
    5- and 10- Year
    Certain & Life
    (Disability)
    
    N/A
    
     
    
    Social Security
    Adjustment Option
    
    N/A
    
     

    
    
    
    

    -43-

    
    
    
    

    EXHIBIT B
    
    TO APPENDIX OO
    
    COMPENDIUM OF PLAN FACTORS

    
    
    
    
    
    
    
    
    
    
    
    
    
    
    
    

    -44-

    
    
    
    

    SCHEDULE I
    TO APPENDIX OO
    PROVISIONS FOR CONTEL EMPLOYEES

    1. Definitions For purposes of these resolutions, the following words and
    phrases shall have the meanings set forth below:

    (a) "Contel Affiliate" shall mean Contel of Kentucky (d/b/a GTE Kentucky).

    (b) "Contel Participant" shall mean: (i) an hourly-paid employee of a Contel
    Affiliate who, on February 1, 1993, was an "Employee" within the meaning of
    Article II of the Former Plan or (ii) an Individual Transferee.

    (c) "Contel Plan" shall mean the Contel System Pension Plan, as in effect on
    January 31, 1993, except where a different effective date is specified in
    this Schedule I.

    (d) "Contel Service" shall mean a Contel Participant's period of service as
    of his Transfer Date that is recognized for benefit accrual purposes under
    the terms of the Contel Plan in effect on that date.

    (e) "Contel Service Benefit" shall mean a Contel Participant's accrued
    benefit determined as of his Transfer Date, in accordance with Sections 1.1
    and 14.2 of the Contel Plan in effect on that date.

    (f) "GTE Benefit" shall mean (i) in the case of a Contel Participant whose
    normal retirement benefit is calculated under Paragraph 3(a), below, the
    Contel Participant's GTE Service Benefit; and (ii) in the case of a Contel
    Participant whose normal retirement benefit is calculated under Paragraph
    3(b), below, the difference between the Contel Participant's Total Service
    Benefit and his Contel Service Benefit.

    (g) "GTE Compensation" shall mean a Contel Participant's compensation
    determined under the definition of compensation set forth in this Appendix
    OO that is used to determine a participant's benefits hereunder. GTE
    Compensation shall include the remuneration that the Contel Participant
    received on or before his Transfer Date from a Contel Affiliate or from
    another company participating in the Contel Plan, but only to the extent
    that such remuneration is of a type that is recognized and taken into
    account under this Appendix OO's definition of compensation.

    (h) "GTE Service" shall mean the Contel Participant's period of service
    after his Transfer Date that is recognized under the terms of this Appendix
    OO for benefit accrual purposes.

    (i) "GTE Service Benefit" shall mean a Contel Participant's accrued benefit
    determined under this Appendix OO's benefit formula and based on the Contel
    Participant's GTE Service and GTE Compensation.

    (j) "Individual Transferee" shall mean a person who (i) became a participant
    in the Former Plan before February 1, 1993; (ii) transferred (either
    voluntarily or involuntarily) from a Contel business unit to a GTE business
    unit before February 1, 1993, (iii) was a participant in the Contel Plan
    before he transferred to a GTE business unit, (iv) ceased accruing a benefit
    under the Contel Plan as of the date he transferred to a GTE business unit,
    and
    
    
    
    -45-
    
    
    
    (v) had not commenced receiving benefits under either the Contel Plan or the
    Former Plan as of January 31, 1993.

    (k) "Total Service Benefit" shall mean a Contel Participant's accrued
    benefit determined solely under this Appendix OO's benefit formula based on
    the Contel Participant's Contel Service and GTE Service and his GTE
    Compensation.

    (l) "Transfer Date" shall mean (i) with respect to an Individual Transferee,
    the date on which he ceased accruing benefits under the Contel Plan, and
    (ii) with respect to all other Contel Participants, January 31, 1993.

    2. Service For purposes of determining vesting and benefit eligibility
    (including eligibility for early retirement benefits, disability benefits,
    and other benefits), this Appendix OO shall recognize the period of service
    with which a Contel Participant is credited as of January 31, 1993, for
    vesting and benefit eligibility purposes under the terms of the Contel Plan.

    3. Normal Retirement Benefit

    The normal retirement benefit under this Appendix OO of a Contel Participant
    shall be equal to the greater of the following:

    (a) The sum of the Contel Participant's Contel Service Benefit and GTE
    Service Benefit; or

    (b) The Contel Participant's Total Service Benefit.

    

    4. Other Retirement Benefits
    The early retirement benefits, optional forms of benefit, and ancillary
    benefits that are available under the Contel Plan, shall be available under
    this Appendix OO to Contel Participants subject to the following conditions:

    (a) Early Retirement Benefits:

    (1) A Contel Participant who, as of January 31, 1993, has satisfied the
    requirements for an early retirement benefit under Section 4.3 of the Contel
    Plan shall be eligible to receive an early retirement benefit subject to the
    following conditions:

    (a) if the Contel Participant's benefit is determined under Paragraph 3(a)
    above, his Contel Service Benefit shall be reduced in accordance with the
    Contel Plan's early retirement reduction factors, and his GTE Service
    Benefit shall not be reduced to reflect commencement before his normal
    retirement date; and

    (b) if the Contel Participant's benefit is determined under Paragraph 3(b),
    above, his Total Service Benefit shall not be reduced to reflect
    commencement before his normal retirement date.

    (2) A Contel Participant who, after February 1, 1993, satisfies the
    requirements for an early retirement benefit under Section 4.3 of the Contel
    Plan, but who does not satisfy the requirements for an early retirement
    benefit under this Appendix OO, shall be eligible to receive an early
    retirement benefit subject to the following conditions:

    
    
    
    

    -46-

    
    
    
    

    (a) if the Contel Participant's benefit is determined under Paragraph 3(a)
    above, his Contel Service Benefit shall be reduced in accordance with the
    Contel Plan's early retirement reduction factors, and his GTE Service
    Benefit shall be actuarially reduced from his normal retirement date (using
    this Appendix OO's early commencement factors that are applicable to
    deferred vested pensions); and

    (b) if the Contel Participant's benefit is determined under Paragraph 3(b),
    above, his Total Service Benefit shall be actuarially reduced from his
    normal retirement date (using this Appendix OO's early commencement factors
    that are applicable to deferred vested pensions).

    (3) A Contel Participant who, either before or after February 1, 1993,
    satisfies the requirements for an early retirement benefit under the Former
    Plan or this Appendix OO shall be eligible to receive an early retirement
    benefit pursuant to the terms of this Appendix OO, regardless of whether he
    has satisfied the requirements for an early retirement benefit under
    Section 4.3 of the Contel Plan, subject to the following conditions:

    (a) if the Contel Participant's benefit is determined under Paragraph 3(a),
    above, his Contel Service Benefit shall be reduced in accordance with the
    Contel Plan's early retirement reduction factors, and his GTE Service
    Benefit shall be reduced in accordance with this Appendix OO's early
    retirement reduction factors; and

    (b) if the Contel Participant's benefit is determined under Paragraph 3(b),
    above, his Total Service Benefit shall be reduced in accordance with this
    Appendix OO's early retirement reduction factors.

    (iv) Notwithstanding the foregoing provisions of this Section 4(a), there
    shall be no reduction for early commencement of any benefit payable with
    respect to a Contel Participant under this Schedule I if the Contel
    Participant has attained his Normal Retirement Date.

    (b) Deferred Vested Benefits:

    (1) If a Contel Participant terminates from service with a nonforfeitable
    right to a benefit under Article 6 of the Contel Plan, he may elect to begin
    receiving his benefit under the Plan as of any date provided under Article 6
    of the Contel Plan, or, if earlier, as of any date provided under the terms
    of this Appendix OO.

    (2) If a Contel Participant elects to receive his benefit as provided in
    Paragraph 4(b)(1), above, his entire benefit shall be reduced in accordance
    with this Appendix OO's early commencement factors that are applicable to
    deferred vested pensions. However, in no event shall the amount of a Contel
    Participant's benefit determined as provided in the preceding sentence be
    less than the amount of his Contel Service Benefit reduced in accordance
    with the Contel Plan's early commencement factors that are applicable to
    deferred vested pensions.

    (c) Optional Forms of Payment:

    (1) If a Contel Participant satisfies (either before or after February 1,
    1993) the requirements for an optional form of benefit under the Contel Plan
    (other than any optional forms of benefit that are available solely with
    respect to a Transitional Benefit or Special
    
    
    
    -47-
    
    
    
    Minimum Benefit under Articles 14 and 15 of the Contel Plan), the Contel
    Participant may elect to receive his entire benefit in any optional form of
    benefit provided under the Contel Plan (including, but not limited to, a
    life and 5-year certain annuity, and the various qualified joint and
    survivor annuities available under Section 4.6B. of the Contel Plan),
    subject to the conditions specified in clause (2), below. If a Contel
    Participant satisfies (either before or after February 1, 1993) the
    requirements for an optional form of benefit under the Former Plan or this
    Appendix OO, the Contel Participant may elect to receive his entire benefit
    in any optional form of benefit provided under this Appendix OO (including,
    but not limited to, a lump sum payment). Except as provided in
    Paragraph 5(c), below, with respect to certain grandfathered benefits, a
    Contel Participant's election of an optional form shall be applicable to his
    entire benefit.

    (2) If a Contel Participant elects to receive his benefit in a form that is
    available under both the Contel Plan and this Appendix OO (including a lump
    sum payment of a vested accrued benefit whose value is $3,500 or less), his
    benefit shall be determined as follows:

    (a) if the Contel Participant's benefit is determined under Paragraph 3(a),
    above, the Contel Participant's Contel Service Benefit payable in the form
    provided in Section 4.6A. of the Contel Plan shall be converted to an
    actuarially equivalent single life annuity ("Converted Contel Service
    Benefit"), and then the actuarial factors or assumptions that are applicable
    to the form elected as provided under the terms of the Contel Plan shall be
    applied to the Contel Participant's Converted Contel Service Benefit and GTE
    Service Benefit; and

    (b) if the Contel Participant's benefit is determined under Paragraph 3(b),
    above, the actuarial factors or assumptions that are applicable to the form
    elected as provided under the terms of this Appendix OO shall be applied to
    the Contel Participant's entire benefit.

    However, in no event shall the amount of a Contel Participant's benefit
    determined as provided in subclause (a) or (b) above be less than the amount
    of the Contel Participant's Contel Service Benefit payable in the same form
    and determined on the basis of the actuarial factors or assumptions that are
    applicable to the form elected as provided under the terms of the Contel
    Plan.

    (3) If a Contel Participant elects to receive his benefit in a form that is
    available solely under this Appendix OO, the actuarial factors or
    assumptions that are applicable to the form elected as provided under the
    terms of this Appendix OO shall be applied to the Contel Participant's
    entire benefit.

    (d) Ancillary Benefits: Except as provided in Paragraph 5(a), below, with
    respect to certain grandfathered benefits, a Contel Participant shall not be
    eligible under this Appendix OO to receive any ancillary benefit (including,
    but not limited to any disability benefit not in excess of a "qualified
    disability benefit" under Section 411(a)(9) of the Code and any
    pre-retirement or post-retirement death benefit) that is available under the
    Contel Plan and that is a part of the Contel Participant's Contel Service
    Benefit. A Contel Participant's entitlement to any ancillary benefit under
    this Appendix OO shall be determined solely by the terms of this Appendix OO
    with respect to the Contel Participant's entire accrued benefit. The terms
    of this Appendix OO shall determine the type, amount, duration, and other
    characteristics of each ancillary benefit that is payable to a Contel
    Participant.

    
    
    
    

    -48-

    
    
    
    

    5. Provisions Applicable to Certain Grandfathered Benefits

    (a) A Contel Participant shall be eligible under this Appendix OO to receive
    any ancillary benefit that is part of a Transitional Benefit or Special
    Minimum Benefit provided under Articles 14 and 15 of the Contel Plan,
    including, but not limited to, the Special Surviving Spouse Benefit that is
    provided for in Section 14.5 of the Contel Plan, but only with respect to
    the Contel Participant's Transitional Benefit or Special Minimum Benefit
    that has accrued as of January 31, 1993.

    (b) If a Contel Participant satisfies the requirements under Article 14 or
    15 of the Contel Plan for commencement of benefits before his normal
    retirement date, he may elect to receive his Contel Service Benefit pursuant
    to the terms of Article 14 or 15 of the Contel Plan. If a Contel Participant
    elects to begin receiving his Contel Service Benefit under Article 14 or 15
    of the Contel Plan before he is otherwise eligible to receive his GTE
    Benefit, the Contel Participant shall begin receiving his GTE Benefit on the
    earliest date under the Plan on which a Contel Participant may begin
    receiving a benefit.

    (c) If a Contel Participant satisfies the requirements applicable to any
    optional forms of benefit that are available solely with respect to a
    Transitional Benefit or Special Minimum Benefit under Article 14 or 15 of
    the Contel Plan, the Contel Participant may elect to receive his Contel
    Service Benefit in any such forms. If a Contel Participant elects to receive
    his Contel Service Benefit pursuant to this Paragraph 5(c) in a form that
    includes a survivor annuity, the Contel Participant's GTE Benefit shall be
    payable under the Plan's automatic qualified joint and survivor annuity,
    with the same person receiving the survivor annuity under the Contel Service
    Benefit and the GTE Benefit. If a Contel Participant elects to receive his
    Contel Service Benefit pursuant to this Paragraph 5(c) in a form that does
    not provide a survivor annuity, the Contel Participant's GTE Benefit shall
    be payable as a straight life annuity.

    6. Provisions Applicable to All Participants in the Former Plan

    Effective February 1, 1993, all pre-March 14, 1991 GTE pension plan or
    Contel Plan Vesting, Credited or Accredited Service and Savings Plan Vesting
    Service of current participants in the Former Plan that had not already been
    taken into account under the terms of the Former Plan will be considered to
    be Vesting Service or Accredited Service, as the case may be, for all
    purposes under the terms of the Former Plan and this Appendix OO, including
    vesting, eligibility and benefit computation purposes; provided that no
    participant shall be credited with Accredited Service pursuant to this
    Paragraph 6 if such participant is receiving a benefit under the Contel
    System Pension Plan with respect to such Service.

    
    
    
    

    -49-

    
    
    
    

    PART II

 5. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan, the reference to "7.05E" in Appendix E to Section 13.06 is
    replaced with a reference to "6.08E" in the one place that the reference
    appears.

 2. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan, the reference to "1.37(g)R" in Appendix U to Section 13.20 is
    replaced with a reference to "1.37(g)U" in the one place that the reference
    appears.

 3. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan, the reference to "1.37(g)R" in Appendix V to Section 13.21 is
    replaced with a reference to "1.37(g)V" in the one place that the reference
    appears.

 4. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan, Section 10.01LL(b) in Appendix LL to Section 13.37 is replaced
    with the following:

    (b) With respect the Participant's Aliant Benefit: A Participant whose
    retirement occurs on his Normal Retirement Date shall be eligible for a
    normal retirement Pension commencing as of his Normal Retirement Date with
    respect to his Aliant Benefit in an amount equal to his Aliant Benefit.

 5. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan: (i) the reference to "10 years" in Section 10.04-I-A in Appendix A
    to Section 13.02 is replaced by "5 years" in the one place that the
    reference appears; (ii) the reference to "less than 10" in Section 10.04A in
    Appendix A to Section 13.02 is replaced by "less than 5" in the one place
    the reference appears; and (iii) the reference to "10 or more" in
    Section 10.04A in Appendix A to Section 13.02 is replaced by "5 or more" in
    the one place that the reference appears.

 6. Notwithstanding any effective date in the January 1, 2001 Restatement of the
    Plan to the contrary, Sections 10.04-I-A and 10.04A in Appendix A to
    Section 13.02 shall be effective as of January 1, 1989, but only with
    respect to Employees who have an hour of service in any Plan Year beginning
    after December 31, 1988; provided, however, that for Employees covered by a
    collective bargaining agreement, Sections 10.04-I-A and 10.04A shall be
    effective January 1, 1990, but only with respect to Employees who have an
    hour of service in any Plan Year beginning after December 31, 1989.

 7. Effective as if originally included in the January 1, 2001 Restatement of
    the Plan for Employees' Pensions of Aliant Communications Co. (i.e., the
    prior plan described in Section 13.37) (the "Aliant Plan"), Section 6.09 of
    the Aliant Plan is replaced with the following:

    6.09 All administrative expenses of the Plan and trust, including the
    compensation of all persons employed by the Plan Administrator, shall be
    paid from the trust fund; provided, however, the Company may, in its
    discretion, elect to pay directly any such administrative expenses. Any
    administrative expenses to be paid by the Trustee out of the trust fund
    shall be approved by the Plan Administrator before payment by the Trustee.

    
    
    
    

    -50-

    
    
    
    
 8. Effective upon execution of this Amendment No. 1, paragraph 3 of Schedule A
    to Appendix LL to Section 13.37 is amended to provide as follows:

The calculation of a lump sum payment of Actuarial Equivalent of a Participant's
Aliant Benefit shall be based on the Applicable Interest Rate and Applicable
Mortality Table as defined in Section 1.04-A and Section 1.04-B respectively.

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 1 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 30th day of July, 2002.

ALLTEL CORPORATION




By:            /s/ Scott T. Ford

Title:        Chief Executive Officer